Exhibit 10.1

 

 

 

SALE SUPPLEMENT

dated as of October 25, 2013

between

OCWEN LOAN SERVICING, LLC, as Seller,

HLSS HOLDINGS, LLC, as Purchaser

and

HOME LOAN SERVICING SOLUTIONS, LTD., as Purchaser

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

 

DEFINITIONS; REFERENCE TO MASTER SERVICING RIGHTS PURCHASE AGREEMENT

     1   

1.1

  Definitions      1   

1.2

  Reference to the Master Servicing Rights Purchase Agreement      7   

ARTICLE 2

 

PURCHASE AND SALE OF SERVICING RIGHTS AND RIGHTS TO MSRS; ASSUMED LIABILITIES

     8   

2.1

  Assignment and Conveyance of Rights to MSRs      8   

2.2

  Automatic Assignment and Conveyance of Servicing Rights      8   

2.3

  MSR Purchase Price      9   

2.4

  Assumed Liabilities and Excluded Liabilities      9   

2.5

  Remittance of Excess Servicing Fees, Servicing Advance Receivables Fees and
Related Amounts      10   

2.6

  Payment of Estimated Purchase Price      11   

ARTICLE 3

 

PURCHASE AND SALE OF SERVICING ADVANCE RECEIVABLES

     11   

3.1

  Assignment and Conveyance of Servicing Advance Receivables      11   

3.2

  Servicing Advance Receivables Purchase Price      12   

3.3

  Servicing Advances      12   

3.4

  Reimbursement of Servicing Advances      12   

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF SELLER

     12   

4.1

  General Representations      12   

4.2

  Title to Transferred Assets      13   

4.3

  Right to receive Servicing Fees      13   

4.4

  Servicing Agreements and Underlying Documents      13   

4.5

  Mortgage Pool Information, Related Matters      13   

4.6

  Enforceability of Servicing Agreements      13   

4.7

  Compliance With Servicing Agreements      14   

4.8

  No Recourse      15   

4.9

  The Mortgage Loans      15   

4.10

  Servicing Advance Receivables      16   

4.11

  Servicing Agreement Consents and Other Third Party Approvals      17   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

4.12

  Servicing Advance Financing Agreements      17   

4.13

  Anti-Money Laundering Laws      18   

4.14

  Servicer Ratings      18   

4.15

  Eligible Servicer      18   

4.16

  HAMP      18   

ARTICLE 5

 

CONDITIONS PRECEDENT

     18   

5.1

  Conditions to the Purchase of Certain Servicing Advance Receivables      18   

5.2

  Conditions to the Purchase of the Rights to MSRs      18   

ARTICLE 6

 

SERVICING MATTERS

     19   

6.1

  Seller as Servicer      19   

6.2

  Servicing      19   

6.3

  Collections from Obligors and Remittances      19   

6.4

  Servicing Practices      20   

6.5

  Servicing Reports      20   

6.6

  Escrow Accounts      20   

6.7

  Notices and Financial Information      20   

6.8

  Defaults under Deferred Servicing Agreements      20   

6.9

  Continuity of Business      20   

6.10

  Optional Termination or Clean Up Calls      21   

6.11

  Amendments to Deferred Servicing Agreements; Transfer of Servicing Rights     
21   

6.12

  Assumption of Servicing Duties; Transfer of Rights to MSRs and Servicing
Rights      21   

6.13

  Termination Event      21   

6.14

  Servicing Transfer      22   

6.15

  Incorporation of Provisions from Subservicing Agreement      22   

ARTICLE 7

 

SELLER SERVICING FEES; COSTS AND EXPENSES

     22   

7.1

  Seller Monthly Servicing Fee      22   

7.2

  Performance Fee      22   

7.3

  Costs and Expenses      23   

7.4

  Ancillary Income      23   

7.5

  Calculation and Payment      23   

7.6

  No Offset      23   

7.7

  Servicing Fee Reset Date      24   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 8

 

INDEMNIFICATION

     24   

8.1

  Seller Indemnification of Purchasers      24   

8.2

  Purchasers Indemnification of Seller      24   

8.3

  Indemnification Procedures      25   

8.4

  Tax Treatment      26   

8.5

  Survival      26   

8.6

  Additional Indemnification      26   

8.7

  Specific Performance      26   

ARTICLE 9

 

GRANT OF SECURITY INTEREST

     27   

9.1

  Granting Clause      27   

ARTICLE 10

 

MISCELLANEOUS PROVISIONS

     28   

10.1

  Further Assurances      28   

10.2

  Compliance with Applicable Laws; Licenses      28   

10.3

  Merger, Consolidation, Etc.      28   

10.4

  Annual Officer’s Certificate      28   

10.5

  Accounting Treatment      29   

10.6

  Incorporation      29   

10.7

  Third Party Beneficiaries      29   

Exhibit A

 

Form of Monthly Remittance Report

  

 

Schedule I    Servicing Agreements Schedule II    Underlying Documents Schedule
III    Retained Servicing Fee Percentage Schedule IV    Target Ratio Schedule
Schedule V    Valuation Percentage Schedule VI    Amortization Percentage

 

-iii-



--------------------------------------------------------------------------------

SALE SUPPLEMENT

This Sale Supplement, dated as of October 25, 2013 (this “Sale Supplement”), is
between Ocwen Loan Servicing, LLC, a Delaware limited liability company
(“Seller”), HLSS Holdings, LLC, a Delaware limited liability company
(“Holdings”) and Home Loan Servicing Solutions, Ltd. (“HLSS” and, together with
Holdings, the “Purchasers”):

WITNESSETH:

WHEREAS, Seller and Purchasers are parties to that certain Master Servicing
Rights Purchase Agreement, dated as of February 10, 2012 (as amended,
supplemented and modified from time to time), and that certain Master Servicing
Rights Purchase Agreement, dated as of October 1, 2012 (as amended, supplemented
and modified from time to time, the “Agreement”), in each case with respect to
the sale by Seller and the purchase by Purchasers of the Servicing Rights and
other assets; and

WHEREAS, Seller and Purchasers desire to enter into the transactions described
in the Agreement as supplemented by this Sale Supplement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
herein contained, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS; REFERENCE TO MASTER SERVICING RIGHTS PURCHASE

AGREEMENT

1.1 Definitions. (a) For purposes of this Sale Supplement, the following
capitalized terms shall have the respective meanings set forth or referenced
below:

“Additional Servicing Advance Receivable”: As defined in Section 3.1.

“Advance SPEs”: Each of HLSS Servicer Advance Facility Transferor, LLC and HLSS
Servicer Advance Facility Transferor II, LLC, Delaware limited liability
companies, and HLSS Servicer Advance Receivables Trust and HLSS Servicer Advance
Receivables Trust II, Delaware statutory trusts.

“Amortization Percentage”: For each calendar month following the Closing Date,
the percentage set forth on Schedule VI to this Sale Supplement for such
calendar month.

“Assumed Liabilities”: As defined in Section 2.4.

“Book Value” means, with respect to the Rights to MSRs related to any Deferred
Servicing Agreement, as of a specified date, an amount equal to the amortized
book value of such Rights to MSRs on HLSS’s financial statements as of such
date.

 

-1-



--------------------------------------------------------------------------------

“Closing Date”: October 25, 2013; provided that, with respect to Section 5.3 of
the Agreement, the Closing Date shall be the related Servicing Transfer Date.

“Closing Statement”: The statement delivered by Seller to Purchasers on the
Closing Statement Delivery Date setting forth the good faith calculation of the
Estimated Purchase Price.

“Closing Statement Delivery Date”: The Closing Date, unless otherwise agreed by
Seller and Purchasers.

“Consent Period”: For each Deferred Servicing Agreement and each related
Deferred Servicing Right, the period, if any, from and including the Closing
Date to and including the related Servicing Transfer Date.

“Cut-off Date”: October 24, 2013, or such other date as is agreed by Seller and
Purchasers.

“Deferred Mortgage Loan”: A mortgage loan subject to a Deferred Servicing
Agreement.

“Deferred Servicing Agreement”: As of any date of determination, each Servicing
Agreement that is not a Transferred Servicing Agreement on such date. For
avoidance of doubt, on the Closing Date each Servicing Agreement is a Deferred
Servicing Agreement.

“Deferred Servicing Right”: As of any date of determination, each Servicing
Right arising under a Servicing Agreement that is a Deferred Servicing Agreement
on such date.

“Excess Servicing Advances”: For any calendar month, the amount, if any, by
which the outstanding Servicer Advances with respect to the Servicing Agreements
as of the last day of such calendar month exceeds an amount equal to (a) the
Target Ratio for such calendar month multiplied by (b) the unpaid principal
balance of the Mortgage Loans subject to the Servicing Agreements as of the last
day of such calendar month.

“Excess Servicing Fees”: For any calendar month, an amount equal to the product
of (i) 11.0 annualized basis points and (ii) the aggregate unpaid principal
balance of the Mortgage Loans underlying the Rights to MSRs as of the close of
business on the last Business Day of the prior calendar month.

“Excluded Liabilities”: As defined in Section 2.4(c).

“Fannie Mae”: As defined in the Subservicing Agreement.

“Indemnified Person”: A Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.

“Indemnifying Person”: The Seller pursuant to Section 8.1 or the Purchasers
pursuant to Section 8.2, as the case may be.

“Initial Servicing Advance Receivable”: As defined in Section 3.1.

 

-2-



--------------------------------------------------------------------------------

“Investor”: With respect to any Securitization Transaction, any holder or other
beneficial owner of any securities issued by the related Trust.

“Liability”: As defined in Section 8.1.

“Monthly Remittance Report”: With respect to each Deferred Servicing Agreement,
a report substantially in the form attached as Exhibit A to this Sale Supplement
or in such other form as may be agreed to by Seller and Purchasers from time to
time.

“Monthly Servicing Fee”: For each calendar month, the Base Subservicing Fee (as
defined in the Subservicing Supplement) for such calendar month together with
the Seller Monthly Servicing Fee for such calendar month.

“Monthly Servicing Oversight Report”: A report with respect to all of the
Deferred Servicing Agreements and related Mortgage Loans in such form as may be
agreed to by Seller and Purchasers from time to time.

“MSR Purchase Price”: For each Servicing Agreement, an amount equal to the
product of (i) the Valuation Percentage for such Servicing Agreement and
(ii) the aggregate unpaid principal balance of the Mortgage Loans subject to
such Servicing Agreement as of the Closing Date.

“P&I Advance”: As defined in the Subservicing Agreement.

“Performance Fee”: As defined in Section 7.2.

“Purchaser Indemnified Party”: As defined in Section 8.2.

“Purchase Price”: The sum of (a) the aggregate MSR Purchase Price for all of the
Servicing Agreements and (b) the aggregate Servicing Advance Receivables
Purchase Price for any Initial Servicing Advance Receivables.

“Retained Servicing Fee”: For any calendar month, an amount equal to the sum of
(a) the product of the Retained Servicing Fee Percentage for such calendar month
and the average unpaid principal balance of all Mortgage Loans subject to the
Deferred Servicing Agreements and the Transferred Servicing Agreements during
such calendar month and (b) the Retained Servicing Fee Shortfall, if any, for
the immediately prior calendar month.

“Retained Servicing Fee Percentage”: For any calendar month, the percentage set
forth on Schedule III to this Sale Supplement.

“Retained Servicing Fee Shortfall”: For any calendar month, beginning in
November 2013, an amount equal to the excess, if any, of (a) the Retained
Servicing Fee for such calendar month over (b) the excess, if any, of (x) the
aggregate Servicing Advance Receivables Fees actually received by Holdings with
respect to the Deferred Servicing Agreements and pursuant to the Transferred
Servicing Agreements during such calendar month (whether directly pursuant to
such Transferred Servicing Agreements or pursuant to this Sale Supplement) over
(y) the Monthly Servicing Fee for such calendar month.

 

-3-



--------------------------------------------------------------------------------

“Rights to MSRs”: For each Servicing Agreement, each of the following assets:

(a) all Servicing Fees payable to Seller as of or after the Closing Date under
such Servicing Agreement and the right to receive all Servicing Fees accruing
and payable as of or after the Closing Date under such Servicing Agreement;

(b) the right to receive any investment income earned on amounts on deposit in
any Custodial Account or Escrow Account related to such Servicing Agreements as
of or after the Closing Date;

(c) the right to purchase the Servicing Rights pursuant to Section 2.2 of this
Sale Supplement; and

(d) any proceeds of any of the foregoing.

“Sale Date”: For each Servicing Advance Receivable, the date on which such
Servicing Advance Receivable is transferred to Holdings pursuant to Section 3.1.

“Seller Indemnified Party”: As defined in Section 8.1.

“Seller Monthly Servicing Fee”: As defined in Section 7.1.

“Servicing Advance Financing Agreements”: Each of

(i) that certain Fifth Amended and Restated Indenture, dated as of September 26,
2013, among HLSS Servicer Advance Receivables Trust, as issuer, Deutsche Bank
National Trust Company, as indenture trustee, calculation agent, paying agent
and securities intermediary, Holdings, as administrator and servicer, Seller, as
servicer and as a subservicer, and Barclays Bank PLC, Wells Fargo Securities,
LLC and Credit Suisse AG, New York Branch, as administrative agents, and each
other “Transaction Document” as such term is defined therein, in each case as
the same may be amended from time to time; and

(ii) that certain Indenture, dated as of July 1, 2013, among HLSS Servicer
Advance Receivables Trust II, as issuer, Deutsche Bank National Trust Company,
as indenture trustee, calculation agent, paying agent and securities
intermediary, Holdings, as administrator and servicer, Seller, as servicer and
as a subservicer, and Barclays Bank PLC, as administrative agent, and each other
“Transaction Document” as such term is defined therein, in each case as the same
may be amended from time to time

“Servicing Advance Payment Date”: (a) For any Initial Servicing Advance
Receivable, the Closing Date and (b) for any Additional Servicing Advance
Receivable, the Funding Date (as defined in the Servicing Advance Financing
Agreement) for such Additional Servicing Advance Receivable.

 

-4-



--------------------------------------------------------------------------------

“Servicing Advance Receivable”: For each Servicer Advance, the right to receive
reimbursement for such Servicer Advance under the Servicing Agreement pursuant
to which such Servicer Advance was made.

“Servicing Advance Receivables Fees”: For any calendar month, an amount equal to
the excess of the aggregate amount of Servicing Fees paid to Seller for such
calendar month under each Servicing Agreement over the Excess Servicing Fees for
such calendar month.

“Servicing Advance Receivable Purchase Price”: With respect to each Servicing
Advance Payment Date, for each Servicing Advance Receivable, the outstanding
amount that is reimbursable under the related Servicing Agreement with respect
to such Servicing Advance Receivable as of such Servicing Advance Payment Date.

“Servicing Agreement”: Each of the servicing agreements described on Schedule I
and each of the Underlying Documents described on Schedule II governing the
rights, duties and obligations of Seller as servicer under such agreements.

“Servicing Fee Reset Date”: The date which is six (6) years after the Closing
Date.

“Servicing Rights Assets”: As defined in Section 2.2.

“Servicing Transfer Date”: With respect to each Servicing Agreement, the date on
which all of the Third Party Consents related to such Servicing Agreement
necessary to transfer the related Servicing Rights to Purchasers are received or
such later date mutually agreed to by Seller and Purchasers.

“Special Damages”: As defined in Section 8.3(d).

“Subservicing Agreement”: That certain Master Subservicing Agreement, dated as
of October 1, 2012, between the Seller, as subservicer, and Holdings, as
servicer, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.

“Subservicing Supplement”: That certain Subservicing Supplement, dated as of
October 25, 2013, between the Seller, as subservicer, and Holdings, as servicer,
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time.

“Summary Schedule”: As defined in Section 4.5(a).

“Target Ratio” for each calendar month shall mean the amount specified in
Schedule IV with respect to such month.

 

-5-



--------------------------------------------------------------------------------

“Termination Event” means the occurrence of any one or more of the following
events (whatever the reason for the occurrence of such event and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

(a) Seller fails to remit any payment required to be made under the terms of
this Sale Supplement (to the extent not resulting solely from Holdings failing
to purchase a Servicing Advance Receivable required to be purchased by Holdings
under this Sale Supplement), which continues unremedied for a period of one
(1) Business Day after the date on which written notice of such failure shall
have been given by Holdings to Seller;

(b) Seller fails to deliver any required information or report that is complete
in all material respects as required pursuant to this Sale Supplement in the
manner and time frame set forth herein, which failure continues unremedied for a
period of two (2) Business Days after the date on which written notice of such
failure shall have been given to Seller by Holdings;

(c) Seller fails to observe or perform in any material respect any other
covenant or agreement of Seller set forth in the Agreement or this Sale
Supplement, which failure continues unremedied for a period of thirty (30) days
after the date on which written notice of such failure shall have been given to
Seller by Holdings; provided however, in the event that any such default is
incurable by its own terms, a Termination Event shall be deemed to occur
immediately hereunder without regard to the thirty (30) day cure period set
forth above;

(d) a material breach by Seller of any representation and warranty made by it in
the Agreement or this Sale Supplement, which breach continues unremedied for a
period of thirty (30) days after the date on which written notice of such
failure shall have been given to Seller by Holdings; provided, however, in the
event that any such default is incurable by its own terms, a Termination Event
shall be deemed to occur immediately hereunder without regard to the thirty
(30) day cure period set forth above;

(e) Seller fails to maintain residential primary servicer ratings for subprime
loans of at least “Average” by Standard & Poor’s Rating Services, a division of
Standards & Poor’s Financial Services LLC (or its successor in interest), “SQ3”
by Moody’s Investors Service, Inc. (or its successor in interest) and “RPS4+”
and “RSS4+” by Fitch Ratings (or its successor in interest);

(f) Seller ceases to be a Fannie Mae, Freddie Mac or FHA approved servicer;

(g) the occurrence of a Material Adverse Event;

(h) any of the conditions specified in the applicable “Servicer Default”,
“Servicer Event of Default,” “Event of Default,” “Servicing Default” or
“Servicer Event of Termination” or similar sections of any Deferred Servicing
Agreement or any related Underlying Document shall have occurred with respect to
Seller for any reason not caused by Purchasers (other than as a result of any
delinquency or loss trigger which was already triggered as of the Closing Date
with respect to such Deferred Servicing Agreement); provided that Seller shall
be entitled to any applicable cure period set forth in such Deferred Servicing
Agreement or Underlying Document;

(i) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, bankruptcy, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against Seller and such decree or order shall
have remained in force undischarged or unstayed for a period of thirty
(30) days;

 

-6-



--------------------------------------------------------------------------------

(j) Seller shall consent to the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to Seller or of or
relating to all or substantially all of its property; or

(k) Seller shall admit in writing its inability to pay its debts generally as
they become due, file a petition to take advantage of any applicable insolvency
or reorganization statute, make an assignment for the benefit of its creditors
or voluntarily suspend payment of its obligations.

“Third-Party Claim”: As defined in Section 8.3(b).

“Transferred Assets”: The Rights to MSRs and the Transferred Servicing Rights.

“Transferred Receivables Assets”: As defined in Section 3.1.

“Transferred Servicing Agreement”: As of any date of determination, a Servicing
Agreement with respect to which the related Servicing Rights have been
transferred to Purchasers pursuant to Section 2.2 of this Sale Supplement or to
its designee in accordance with the terms of this Sale Supplement on or prior to
such date. For the avoidance of doubt, on the Closing Date no Servicing
Agreement is a Transferred Servicing Agreement.

“Transferred Servicing Rights”: As of any date of determination, any Servicing
Rights that have been transferred to HLSS pursuant to Section 2.2 of this Sale
Supplement on or prior to such date.

“UCC”: As defined in Section 3.1.

“Valuation Percentage”: For each Servicing Agreement, the valuation percentage
for such Servicing Agreement as set forth in Schedule V hereto.

(b) Any capitalized term used but not defined in this Sale Supplement shall have
the meaning assigned to such term in the Agreement.

1.2 Reference to the Master Servicing Rights Purchase Agreement. Each of Seller
and Purchasers agrees that (a) this Sale Supplement is a “Sale Supplement”
executed pursuant to Section 2.1 of the Agreement, (b) the terms of this Sale
Supplement are hereby incorporated into the Agreement with respect to the
Servicing Agreements and the related Mortgage Loans to the extent set forth
therein and herein, and (c) the terms of this Sale Supplement apply to the
Servicing Agreements specified herein and not to any other “Servicing Agreement”
as that term is used in the Agreement. In the event of any conflict between the
provisions of this Sale Supplement and the Agreement, the terms of this Sale
Supplement shall prevail.

 

-7-



--------------------------------------------------------------------------------

ARTICLE 2

PURCHASE AND SALE OF SERVICING RIGHTS AND RIGHTS TO MSRS;

ASSUMED LIABILITIES

2.1Assignment and Conveyance of Rights to MSRs.

(a) As of the Closing Date, subject to the terms and conditions set forth in the
Agreement and this Sale Supplement, Seller does hereby sell, convey, assign and
transfer, in each case, without recourse except as provided herein, free and
clear of any Liens, (i) to HLSS all of its right, title and interest in and to
all of the Excess Servicing Fees for each of the Servicing Agreements, and
(ii) to Holdings, any and all other right, title and interest in and to all of
the Rights to MSRs for each of the Servicing Agreements.

(b) On and after the Closing Date, Holdings shall be obligated to maintain a
complete and accurate list of Servicing Agreements that are Deferred Servicing
Agreements and Transferred Servicing Agreements, as the same shall be amended
and modified from time to time in connection with Deferred Servicing Agreements
becoming Transferred Servicing Agreements as contemplated by the terms and
provisions of this Sale Supplement. The list of Deferred Servicing Agreements
and Transferred Servicing Agreements maintained by Purchasers under this
Section 2.1(b) shall be (x) available for inspection by Seller at any time
during normal business hours and (y) presumed to be accurate absent manifest
error on the part of Purchaser.

2.2 Automatic Assignment and Conveyance of Servicing Rights. As of the Servicing
Transfer Date with respect to each Servicing Agreement, Seller does hereby sell,
convey, assign and transfer to Holdings, without recourse except as provided
herein, free and clear of any Liens, without further action by any Person, all
of its right, title and interest in and to the following assets (the “Servicing
Rights Assets”):

(a) the Servicing Rights in respect of all of the Mortgage Loans and REO
Properties related to such Servicing Agreement, in each case together with all
related security, collections and payments thereon and proceeds of the
conversion, voluntary or involuntary of the foregoing, other than the Excess
Servicing Fees previously conveyed to HLSS pursuant to Section 2.1;

(b) all Ancillary Income and Prepayment Interest Excess received as of or after
the related Servicing Transfer Date under such Servicing Agreements and any
rights to exercise any optional termination or clean-up call provisions under
such Servicing Agreements;

(c) all Custodial Accounts and Escrow Accounts related to such Servicing
Agreement and amounts on deposit therein;

(d) all files and records in Seller’s possession or control, including the
related Database, relating to the Servicing Rights Assets specified in clauses
(a), (b) and (c);

(e) all causes of action, lawsuits, judgments, claims, refunds, choses in
action, rights of recovery, rights of set-off, rights of recoupment, demands and
any other rights or claims of any nature, whether arising by way of counterclaim
or otherwise, available to or being pursued by Seller to the extent related
exclusively to such Servicing Rights Assets and/or the Assumed Liabilities; and

 

-8-



--------------------------------------------------------------------------------

(f) any proceeds of any of the foregoing.

2.3 MSR Purchase Price. Subject to the conditions set forth in this Sale
Supplement and the Agreement, as consideration for the purchase of the Rights to
MSRs and the Servicing Rights Assets, HLSS shall pay the portion of the MSR
Purchase Price attributable to the value of the Excess Servicing Fees for each
Servicing Agreement, and Holdings shall pay the portion of the MSR Purchase
Price attributable to the value of the remainder of the Rights to MSRs and the
Servicing Rights Assets, in each case for each Servicing Agreement, to Seller.

2.4 Assumed Liabilities and Excluded Liabilities.

(a) Upon the terms and subject to the conditions set forth herein and in the
Agreement, Holdings shall assume, (i) prior to the Servicer Transfer Date for
each Servicing Agreement, and solely as between Holdings and Seller, all of the
duties, obligations and liabilities of Seller (other than the Excluded
Liabilities), as servicer but subject to such Servicing Agreements, and provided
that Seller will continue to act as the servicer as set forth herein and in no
event shall Holdings be a subservicer, subcontractor or servicer within the
meaning of a Servicing Agreement prior to the related Servicing Transfer Date
and (ii) as of or after the Servicing Transfer Date for each Servicing
Agreement, all of the duties, obligations, and liabilities of Seller (other than
the Excluded Liabilities) as servicer accrued and pertaining solely to the
period from and after such Servicing Transfer Date relating to the Servicing
Rights that are subject to such Servicing Agreement (the “Assumed Liabilities”).

(b) Holdings hereby agrees to act as servicer under each Servicing Agreement
following the related Servicing Transfer Date and assumes responsibility for the
due and punctual performance and observance of each covenant and condition to be
performed or observed by the servicer under the applicable Servicing Agreement,
including the obligation to service each Mortgage Loan in accordance with the
terms of the related Servicing Agreement and to pay any Excess Servicing Fees to
HLSS on and after such Servicing Transfer Date; provided, however, that the
parties hereto acknowledge and agree that neither Purchaser nor any successor
servicer assumes any liabilities of Seller, or any obligations of Seller
relating to any period of time prior to the applicable Servicing Transfer Date.
Seller hereby acknowledges that neither this Sale Supplement nor the Agreement
limits or otherwise releases it from its liabilities for its acts or omissions
as the servicer under the Servicing Agreements prior to the related Servicing
Transfer Date. Holdings hereby acknowledges that Seller shall have no further
obligation as servicer under any of the Servicing Agreements on and after the
related Servicing Transfer Date, except to the extent set forth in this Sale
Supplement, the Agreement, the Subservicing Agreement and the Subservicing
Supplement.

 

-9-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, Purchasers do not
assume any duties, obligations or liabilities of any kind, whether known,
unknown, contingent or otherwise, (i) not relating to the Transferred Servicing
Rights or the Assumed Liabilities, (ii) attributable to any acts or omissions to
act taken or omitted to be taken by Seller (or any of its Affiliates, agents,
contractors or representatives, including, without limitation, any subservicer
of the Mortgage Loans) prior to the applicable Servicing Transfer Date,
(iii) attributable to any actions, causes of action, claims, suits or
proceedings or violations of law or regulation attributable to any acts or
omissions to act taken or omitted to be taken by Seller (or any of its
Affiliates, agents, contractors or representatives, including, without
limitation, any subservicer of the Mortgage Loans) prior to the applicable
Servicing Transfer Date or (iv) relating to any representation and warranty made
by Seller or any of its Affiliates with respect to the related Mortgage Loans or
the Transferred Assets (the “Excluded Liabilities”). Without limiting the
generality of the foregoing, it is not the intention that the assumption by
Purchasers of the Assumed Liabilities shall in any way enlarge the rights of any
third parties relating thereto. Nothing contained in the Agreement or this Sale
Supplement shall prevent any party hereto from contesting matters relating to
the Assumed Liabilities with any third party obligee.

(d) From and after the related Servicing Transfer Date, except as otherwise
provided for in Section 8.3 of this Sale Supplement, (i) Holdings shall have
complete control over the payment, settlement or other disposition of the
Assumed Liabilities and the right to commence, control and conduct all
negotiations and proceedings with respect thereto, subject to the terms of the
related Servicing Agreements and (ii) Seller shall have complete control over
the payment, settlement or other disposition of the Excluded Liabilities and the
right to commence, control and conduct all negotiations and proceedings with
respect thereto. Except as otherwise provided in this Sale Supplement,
(i) Seller shall promptly notify Holdings of any claim made against Seller with
respect to the Assumed Liabilities or the Transferred Assets and shall not
voluntarily make any payment of, settle or offer to settle, or consent or
compromise or admit liability with respect to, any Assumed Liabilities or
Transferred Assets without the prior written consent of Holdings and
(ii) Holdings shall promptly notify Seller of any claim made against Purchasers
with respect to the Excluded Liabilities and shall not voluntarily make any
payment of, settle or offer to settle, or consent or compromise or admit
liability with respect to, any Excluded Liabilities without the prior written
consent of Seller.

2.5 Remittance of Excess Servicing Fees, Servicing Advance Receivables Fees and
Related Amounts.

(a) Seller shall, to the extent permitted under any Deferred Servicing Agreement
cause (i) any Excess Servicing Fees to be deposited directly into HLSS’s account
in accordance with HLSS’s written directions and (ii) any Servicing Advance
Receivables Fees, any investment income earned on any amounts or deposit in any
Custodial Accounts and Escrow Accounts that are payable to Seller on or after
the Closing Date under such Deferred Servicing Agreement, to be deposited
directly into Holdings’ account in accordance with Holdings’ written directions.
In any case, Seller shall within one (1) Business Day of the receipt thereof,
remit to the related Purchaser any such amounts and, to the extent Seller is
permitted to retain such amounts under the related Servicing Agreement, any
investment income earned on any amounts or deposit in any Custodial Accounts and
Escrow Accounts that are received by Seller under any Deferred Servicing
Agreement after the Closing Date. Any such amounts shall be remitted in
accordance with such Purchaser’s written directions.

(b) Seller shall exercise any rights under any Deferred Servicing Agreement to
direct the investment of amounts in any Custodial Account or Escrow Account in
accordance with Holdings’ directions and the terms of the related Deferred
Servicing Agreement, the related Mortgage Loan Documents and Applicable Law.

 

-10-



--------------------------------------------------------------------------------

2.6 Payment of Estimated Purchase Price. Subject to the conditions set forth in
this Sale Supplement and the Agreement, HLSS and Holdings shall pay the
Estimated Purchase Price to Seller at the Closing. The Estimated Purchase Price
shall be reconciled to the final Purchase Price in accordance with Section 2.5
of the Agreement.

ARTICLE 3

PURCHASE AND SALE OF SERVICING ADVANCE RECEIVABLES

3.1 Assignment and Conveyance of Servicing Advance Receivables. Commencing on
the Closing Date, and continuing until the close of business on the earlier of
the related Servicing Transfer Date or date of Seller’s termination as servicer
pursuant to such Servicing Agreement, subject to the terms and conditions set
forth in the Agreement and this Sale Supplement, Seller hereby sells, conveys,
assigns and transfers to Holdings, and Holdings acquires from Seller, without
recourse except as provided herein, free and clear of any Liens, all of Seller’s
right, title and interest, whether now owned or hereafter acquired, in, to and
under each Servicing Advance Receivable (i) in existence on the Closing Date
that arose under the Servicing Agreements and is owned by Seller as of the
Closing Date, if any (the “Initial Servicing Advance Receivables”), (ii) in
existence on any Business Day on or after the Closing Date that arises under any
Servicing Agreement prior to the earlier of the related Servicing Transfer Date
or date of Seller’s termination as servicer pursuant to such Servicing Agreement
(“Additional Servicing Advance Receivables”), and (iii) in the case of both
Initial Servicing Advance Receivables and Additional Servicing Advance
Receivables, all monies due or to become due and all amounts received or
receivable with respect thereto and all proceeds (including “proceeds” as
defined in the Uniform Commercial Code in effect in all applicable jurisdictions
(the “UCC”)), together with all rights of Seller to enforce such Initial
Servicing Advance Receivables and Additional Servicing Advance Receivables
(collectively, the “Transferred Receivables Assets”). Until the related
Servicing Transfer Date, Seller shall, automatically and without any further
action on its part, sell, assign, transfer and convey to Holdings, on each
Business Day, each Additional Servicing Advance Receivable not previously
transferred to Holdings and Holdings shall purchase each such Additional
Servicing Advance Receivable. The parties acknowledge and agree that so long as
the Servicing Advance Receivables with respect to a Servicing Agreement are
being sold by Holdings to the Advance SPEs pursuant to the Servicing Advance
Financing Agreements, the sale of such Servicing Advance Receivables by Seller
to Holdings shall be made pursuant to and in accordance with the provisions of
the Servicing Advance Financing Agreements, and Seller covenants and agrees to
comply with the provisions of such Servicing Advance Financing Agreements with
respect to such Servicing Advance Receivables.

 

-11-



--------------------------------------------------------------------------------

3.2 Servicing Advance Receivables Purchase Price. In consideration of the sale,
assignment, transfer and conveyance to Holdings of the Servicing Advance
Receivables and related Transferred Receivables Assets, on the terms and subject
to the conditions set forth in this Sale Supplement, Holdings shall, on each
related Servicing Advance Payment Date, pay and deliver to Seller, in
immediately available funds, a purchase price equal to the Servicing Advance
Receivables Purchase Price for such Servicing Advance Receivables sold on such
date; provided that Seller shall have complied with the terms of Section 3.1 and
Section 3.3 with respect to the related Servicing Advance Receivable. Subject to
the proviso of the immediately preceding sentence, to the extent any P&I
Advances are required to be made under the terms of the Deferred Servicing
Agreements, as determined by Seller and set forth in the applicable Monthly
Remittance Report, Holdings shall, on the date the related P&I Advance is
required to be made under the related Deferred Servicing Agreement, deposit the
Servicing Advance Receivable Purchase Price for such P&I Advances into either
the applicable Custodial Account or other applicable account held by the related
trustee, master servicer, securities administrator, or trust administrator, as
the case may be, in accordance with the requirements of the related Deferred
Servicing Agreement (which may be done directly by Holdings or though an account
established in connection with the Servicing Advance Facility Agreements) in
consideration for such P&I Advance.

3.3 Servicing Advances. Seller covenants and agrees that each Servicer Advance
made by Seller under the Servicing Agreements prior to the related Servicing
Transfer Date shall (a) be required to be made pursuant to the terms of the
related Deferred Servicing Agreement and comply with the terms of such Deferred
Servicing Agreement and Applicable Law, (b) comply with Seller’s advance
policies and stop advance policies and procedures and not constitute a
nonrecoverable Servicer Advance as of the date Seller made such Servicer Advance
and (c) be supported by customary backup documentation. Seller agrees to provide
prompt notice to Holdings of any Servicer Advance made by Seller under the
Deferred Servicing Agreements and deliver to Holdings such customary backup
documentation relating to any Servicer Advance promptly upon request by
Holdings. In the event Seller cannot provide, or cause to be provided to
Holdings any customary backup documentation, and Holdings is unable to be
reimbursed for such Servicer Advance solely as a result of such failure, Seller
shall reimburse Holdings for the amount of such unreimbursed Servicer Advances
within five (5) Business Days of Holdings’ written request, to the extent
Holdings paid Seller for such amounts.

3.4 Reimbursement of Servicing Advances. Seller shall, to the extent permitted
under any Deferred Servicing Agreement cause the reimbursement of any Servicer
Advances under the Deferred Servicing Agreements to be made directly into
Holdings’ account in accordance with Holdings’ written directions. In any case,
Seller shall within one (1) Business Day of the receipt thereof, remit to
Holdings any amounts that are received by Seller under any Deferred Servicing
Agreement after the Closing Date as reimbursement of any Servicer Advance. Any
such amounts shall be remitted in accordance with Holdings’ written directions.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller makes the following representations and warranties to Purchasers as of
(a) each of the Closing Date and each Sale Date or (b) as of such other dates
specified below:

4.1 General Representations. Each of the representations and warranties set
forth in Article 3 of the Agreement are true and correct.

 

-12-



--------------------------------------------------------------------------------

4.2 Title to Transferred Assets. From and including the Closing Date until such
Servicing Rights Assets are transferred to Holdings under Section 2.2, Seller
shall be the sole holder and owner of such Servicing Rights Assets and shall
have good and marketable title to the Servicing Rights Assets, free and clear of
any Liens. Upon the sale of such Servicing Rights Assets pursuant to
Section 2.2, Seller will transfer to Holdings good and marketable title to the
Servicing Rights Assets free and clear of any Liens. Seller is the sole holder
and owner of the Rights to MSRs and the sale and delivery to Purchasers of the
Rights to MSRs pursuant to the provisions of this Sale Supplement will transfer
to Purchasers good and marketable title to the Rights to MSRs free and clear of
any Liens.

4.3 Right to Receive Servicing Fees. Seller is entitled to receive Servicing
Fees, Ancillary Income and Prepayment Interest Excess as servicer under each
Servicing Agreement, and the New York Uniform Commercial Code permits the Seller
to transfer the Excess Servicing Fees to HLSS and the remainder of the Rights to
MSRs to Holdings under the Agreement and this Sales Supplement without violation
of any applicable Servicing Agreement.

4.4 Servicing Agreements and Underlying Documents. Schedule I hereto contains a
list of all Servicing Agreements (other than the Underlying Documents) related
to the Servicing Rights that are subject to this Sale Supplement and Schedule II
hereto contains a list of all Underlying Documents related to such Servicing
Agreement, in each case with all amendments and modifications thereto, or
supplements thereto with respect to such Servicing Rights.

4.5 Mortgage Pool Information, Related Matters.

(a) Seller has delivered to Purchasers one or more summary schedules which set
forth information with respect to each Mortgage Pool relating to the Servicing
Rights (the “Summary Schedules”). Seller acknowledges that Purchasers have
relied on such Summary Schedules to determine the Purchase Price it was willing
to pay for the Transferred Assets.

(b) The Summary Schedules, the Mortgage Loan Schedule and the Database are true,
accurate and complete in all material respects as of the related Cut-off Date or
such other date specified thereon.

(c) The Mortgage Loan Schedule indicates, by code reference, which of the
Mortgage Loans have been converted into REO Properties as of the Cut-off Date.

4.6 Enforceability of Servicing Agreements.

(a) Seller has delivered to Purchasers, on or prior to the related Closing Date,
true and complete copies of all Servicing Agreements listed on Schedule I hereto
and all amendment thereto and all Underlying Documents listed on Schedule II
hereto and all amendments thereto. There are no other written or oral agreements
binding upon Seller or Purchasers that modify, supplement or amend any such
Servicing Agreement or Underlying Document.

(b) Seller has not received written notice of any pending or threatened
cancellation or partial termination of any Servicing Agreement or Underlying
Document or any written notice of any pending or threatened termination of
Seller as servicer of any of the Mortgage Loans.

 

-13-



--------------------------------------------------------------------------------

(c) On and prior to the related Servicing Transfer Date, each Servicing
Agreement and each of the Underlying Documents is or was a valid and binding
obligation of Seller, is or was in full force and effect and enforceable against
Seller in accordance with its terms, except as such enforceability may be
affected by bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors rights generally and
general principles of equity (regardless of whether considered in a proceeding
of law or in equity).

4.7 Compliance With Servicing Agreements.

(a) Seller has serviced the Mortgage Loans subject to the Servicing Agreements
and has kept and maintained complete and accurate books and records in
connection therewith, all in accordance with Applicable Requirements, has made
all remittances required to be made by it under each Servicing Agreement and is
otherwise in compliance in all material respects with all Servicing Agreements
and the Applicable Requirements.

(b) (i) No early amortization event, servicer default, servicer termination
event, event of default or other default or breach has occurred under any
Servicing Agreement or any Underlying Document (except with respect to the
delinquency or loss performance triggers identified in the Summary Schedules),
and (ii) no event has occurred, which with the passage of time or the giving of
notice or both would: (A) constitute a material default or breach by Seller
under any Servicing Agreement, Underlying Document or under any Applicable
Requirement; (B) permit termination, modification or amendment of any such
Servicing Agreement or Underlying Document by a third party without the consent
of Seller; (C) enable any third party to demand that Seller or either Purchaser
incur any repurchase obligations pursuant to a Servicing Agreement or an
Underlying Document or provide indemnification for any amount of losses relating
to a breach of a loan representation or warranty; (D) impose on Seller or either
Purchaser sanctions or penalties in respect of any Servicing Agreement or
Underlying Document; or (E) rescind any insurance policy or reduce insurance
benefits in respect of any Servicing Agreement or Underlying Document which
would result in a material breach or trigger a default of any obligation of
Seller under any Servicing Agreement or Underlying Document.

(c) There are no agreements currently in place with any subservicers to perform
any of Seller’s duties under the Servicing Agreements.

(d) Each report and officer’s certification prepared by Seller as servicer
pursuant to a Servicing Agreement is true and correct in all material respects.
Seller has previously made available to Purchasers a correct and complete
description of the policies and procedures used by Seller in connection with
servicing the Mortgage Loans related to the Servicing Agreements.

(e) In the preceding twelve (12) month period, no Governmental Authority,
Investor, Insurer, rating agency, trustee, master servicer or any other party to
a Servicing Agreement has provided written notice to Seller claiming or stating
that Seller has violated, breached or not complied with any Applicable
Requirements in connection with the servicing of the related Mortgage Loans
which has not been resolved by Seller.

 

-14-



--------------------------------------------------------------------------------

(f) All Custodial Accounts and Escrow Accounts have been established and
continuously maintained in accordance with Applicable Requirements. All
Custodial Account and Escrow Account balances required by the Mortgage Loans and
paid for the account of the Mortgagors under the related Mortgage Loans have
been credited properly to the appropriate account and have been retained in and
disbursed from the appropriate account in accordance with Applicable
Requirements.

4.8 No Recourse. None of the Servicing Agreements or other contracts to be
assumed by Purchasers hereunder provide for Recourse to Seller.

4.9 The Mortgage Loans.

(a) Each of the Mortgage Loans and REO Properties related to each Servicing
Agreement has been serviced in accordance with Applicable Requirements in all
material respects.

(b) Except as disclosed on the Mortgage Loan Schedule, in the related Database
and in the related Loan File and consistent with the requirements of the related
Servicing Agreement, Seller has not waived any default, breach, violation or
event of acceleration under any Mortgage Loan, except to the extent that any
such waiver is permitted under the related Servicing Agreement and reflected in
the Mortgage Loan Schedule, the related Database and the related Loan File and
the disclosure relating to such waiver is reflected consistently in all material
respects among the related Mortgage Loan Schedule, the related Database and the
related Loan File. The Mortgage related to each Mortgage Loan related to the
Servicing Agreements has not been satisfied, cancelled or subordinated, in whole
or in part, and except as permitted under the related Servicing Agreement, the
related Mortgaged Property has not been released from the lien of the Mortgage,
in whole or in part, nor has any instrument been executed that would effect any
such release, cancellation, or subordination.

(c) There is in force with respect to each Mortgaged Property and REO Property
related to a Servicing Agreement a hazard insurance policy (including any policy
in effect under a forced place insurance policy) and, if applicable, a flood
insurance policy that provides, at a minimum, for the coverage as required by
the applicable Servicing Agreement. Seller and any prior servicer or subservicer
under the Servicing Agreements has taken all necessary steps to maintain any
hazard insurance policy, flood insurance policy, primary mortgage insurance
policy, and title insurance policy as required under the Servicing Agreements.

(d) Seller is not aware of any repurchase requests or demands being made or
threatened to be made with respect to any Mortgage Loans related to the
Servicing Agreements in excess of $10 million with respect to any Servicing
Agreement.

(e) Except as disclosed in the related Database, Seller has not received notice
from any Mortgagor with respect to the Mortgage Loans related to the Servicing
Agreements of a request for relief pursuant to or invoking any of the provisions
of the Servicemembers Civil Relief Act or any similar law which would have the
effect of suspending or reducing the Mortgagor’s payment obligations under a
Mortgage Loan or which would prevent such loan from going into foreclosure.

 

-15-



--------------------------------------------------------------------------------

(f) With respect to each adjustable rate Mortgage Loan, Seller and each prior
servicer has complied in all material respects with all Applicable Requirements
regarding interest rate and payment adjustments.

(g) Each first lien Mortgage Loan is covered by a valid and freely assignable,
life of loan, tax service contract, and flood tracking services contract, in
full force and effect. All flood zone determination information provided to
Purchasers is true and correct in all material respects.

(h) There are no actions, claims, litigation or governmental investigations
pending or, to the knowledge of Seller, threatened, against Seller, or with
respect to any Servicing Agreement or any Mortgage Loan, which relate to or
affect Seller’s rights with respect to the Servicing Rights or Seller’s right to
sell, assign and transfer the Servicing Rights or the Rights to MSRs or to
receive any Servicing Fee, which could reasonably be expected to have a Material
Adverse Effect individually or in the aggregate.

(i) Payments received by Seller with respect to any Mortgage Loans related to
the Servicing Agreements have been remitted and properly accounted for as
required by Applicable Requirements in all material respects. All funds received
by Seller in connection with the satisfaction of Mortgage Loans, including
foreclosure proceeds and insurance proceeds from hazard losses, have been
deposited in the appropriate Custodial Account or Escrow Account and all such
funds have been applied to pay accrued interest on the Mortgage Loans, to reduce
the principal balance of the Mortgage Loans in question, or for reimbursement of
repairs to the Mortgaged Property or as otherwise required by Applicable
Requirements or are on deposit in the appropriate Custodial Account or Escrow
Account.

(j) Seller is not aware of any Person that has issued any notice or written
intention to exercise the optional call or optional redemption provisions under
any of the related Servicing Agreements.

(k) No fraudulent action has taken place on the part of Seller in connection
with its servicing of any Mortgage Loan related to the Servicing Agreement.

(l) Except with respect to partial releases, actions required by a divorce
decree, assumptions, or as otherwise permitted under Applicable Requirements and
documented in the Loan File and the Database, (i) the terms of each Mortgage
Note and Mortgage have not been modified by Seller or any prior servicer,
(ii) no party thereto has been released in whole or in part by Seller or any
prior servicer and (iii) no part of the Mortgaged Property has been released by
Seller or any prior servicer.

4.10 Servicing Advance Receivables.

(a) From and including the Closing Date until such Servicing Advance Receivable
is transferred to Holdings under Section 3.1, Seller is the sole holder and
owner of each Servicing Advance Receivable and has good and marketable title to
such Servicing Advance Receivable. Seller has not previously assigned,
transferred or encumbered the Servicing Advance Receivables other than pursuant
to the Agreement, this Sale Supplement and the Servicing Advance Financing
Agreements. The sale and delivery to Holdings of the Servicing Advance
Receivables pursuant to the provisions of this Sale Supplement will transfer to
Holdings good and marketable title to the Servicing Advance Receivables free and
clear of any Liens (other than the Liens created pursuant to the Servicing
Advance Financing Agreements).

 

-16-



--------------------------------------------------------------------------------

(b) Each Servicing Advance Receivable transferred to Holdings under Section 3.1,
is at the time of such transfer a valid and existing account owing to Seller and
is carried on the books of Seller at or less than the amount actually advanced
or accrued net of any charge-offs or other adjustments by Seller. Seller has not
received any notice from a master servicer, securities administrator, trustee,
Insurer, Investor or any other Person, which disputes or denies a claim by
Seller for reimbursement in connection with any such Servicing Advance
Receivable. Each Servicer Advance made by Seller (and each trailing invoice
received by Holdings on or after the related Servicing Transfer Date for
services rendered prior to such Servicing Transfer Date) that is reimbursed or
paid by Holdings to Seller or a third party service provider is fully
reimbursable to Holdings as a Servicer Advance under the terms of the related
Servicing Agreement.

(c) Each Servicer Advance made by Seller was made in accordance with Applicable
Requirements and Seller’s advance policies and stop advance policies and
procedures in all material respects, and is not subject to any set-off or claim
that could be asserted against Holdings. No Servicer Advance made by Seller or
any prior servicer under a Servicing Agreement and not reimbursed or paid to
Seller prior to the related Sale Date is a Non-Qualified Servicer Advance.
Seller has not received any written notice from any Person in which such Person
disputes or denies a claim by Seller for reimbursement in connection with a
specifically identified Servicer Advance.

4.11 Servicing Agreement Consents and Other Third Party Approvals. None of the
execution, delivery and performance of the Agreement and this Sale Supplement by
Seller, the transfers of Servicing Rights under Section 2.2, the transfer of
Rights to MSRs under Section 2.1, the transfers of Servicing Advance Receivables
under Section 3.1 and the other transactions contemplated hereby require any
consent, approval, waiver, authorization, penalties, notice or filing to be
obtained by Seller or Purchasers from, or to be given by Seller or Purchasers
to, or made by Seller or Purchasers with, any Person, except for, with respect
to the Servicing Rights Assets, the Third Party Consents.

4.12 Servicing Advance Financing Agreements.

(a) Except as otherwise disclosed to the Purchasers, all of the Servicing
Agreements are “Facility Eligible Servicing Agreements,” and each Servicer
Advance to be owned by an Advance SPE is a “Facility Eligible Receivable,” each
as defined under the Servicing Advance Financing Agreements.

(b) All of the representations and warranties of Seller in the Servicing Advance
Financing Agreements are true and correct, and no early amortization event,
default, event of default or similar event has occurred under the Servicing
Advance Financing Agreements.

(c) Each of Seller and its Affiliates have complied in all material respects
with the terms of the existing Servicing Advance Financing Agreements.

 

-17-



--------------------------------------------------------------------------------

4.13 Anti-Money Laundering Laws. Seller has complied with all applicable
anti-money laundering laws and regulations.

4.14 Servicer Ratings. Seller has a residential primary servicer rating for the
servicing of subprime residential mortgage loans issued by S&P, Fitch or Moody’s
at or above “Above Average,” “RPS3” and “SQ2-”, respectively.

4.15 Eligible Servicer. Seller meets the eligibility requirements of a servicer
and a subservicer under the terms of each Servicing Agreement and Underlying
Document.

4.16 HAMP. Seller has entered into a Commitment to Purchase Financial Instrument
and Servicer Participation Agreement with Fannie Mae, as financial agent of the
United States, which agreement is in full force and effect.

ARTICLE 5

CONDITIONS PRECEDENT

5.1 Conditions to the Purchase of Certain Servicing Advance Receivables.
Holdings’ obligations to purchase any Servicing Advance Receivable pursuant to
Section 3.1 and to pay the related Servicing Advance Receivables Purchase Price
pursuant to Section 3.2 are subject to the satisfaction or Holdings’ waiver of
the condition that, on the date of the financing of such Servicing Advance
Receivable pursuant to the Servicing Advance Financing Agreements, any required
written confirmation from a national statistical rating organization that the
rating of the related notes will not be reduced, withdrawn or downgraded shall
have been obtained.

5.2 Conditions to the Purchase of the Rights to MSRs. Purchasers’ obligations to
make their respective purchases pursuant to Section 2.1, Holdings’ obligations
to purchase the Servicing Rights pursuant to Section 2.2, and Purchasers’
obligations to pay the Purchase Price (and the Estimated Purchase Price)
pursuant to Section 2.3 and Section 2.6 are subject to the satisfaction or
Purchasers’ waiver of each of the conditions set forth in Section 6.1 and
Section 6.3 of the Agreement (except the requirement to deliver the Third Party
Consents necessary to transfer the Servicing Rights pursuant to Section 2.2)
with respect to each of the Servicing Agreements and each of the Servicing
Rights, as applicable, on the Closing Date and the satisfaction of each of the
following conditions:

(a) Seller shall have obtained all consents or approvals required to be obtained
to consummate the transfers to Purchasers pursuant to Section 2.1;

(b) The Servicing Advance Facility Agreements shall have been executed and
delivered by each of the parties thereto and all of the conditions precedent to
the effectiveness of the Servicing Advance Facility Agreements set forth therein
have been satisfied; and

(c) The Subservicing Agreement and the Subservicing Supplement shall have been
executed and delivered by each of the parties thereto and all of the conditions
precedent to the effectiveness of the Subservicing Agreement and the
Subservicing Supplement set forth therein have been satisfied.

 

-18-



--------------------------------------------------------------------------------

ARTICLE 6

SERVICING MATTERS

6.1 Seller as Servicer. Except as expressly set forth in this Sale Supplement,
Seller shall perform all of its duties and obligations of under each Servicing
Agreement until the related Servicing Transfer Date and shall at all times until
the related Servicing Transfer Date meet any standards and fulfill any
requirements applicable to Seller under each Servicing Agreement.

6.2 Servicing. Except as otherwise specifically provided in this Sale
Supplement, Seller covenants and agrees to service and administer each Mortgage
Loan related to a Servicing Agreement from and after the Closing Date until the
related Servicing Transfer Date in accordance with Applicable Law, the terms of
the related Mortgage Loan Documents and any applicable private mortgage
insurance or pool insurance, the standards, requirements, guidelines,
procedures, restrictions and provisions of the related Servicing Agreement and
Underlying Documents governing the duties of Seller thereunder, this Sale
Supplement and any other Applicable Requirements. Without limiting the
foregoing, Seller covenants and agrees that it shall perform its obligations
pursuant to this Sale Supplement in a manner that will not cause the termination
of Seller as servicer under any Deferred Servicing Agreement, including any
termination based on Seller’s management of delinquency or loss performance with
respect to Mortgage Loans related to such Deferred Servicing Agreement. The
parties acknowledge and agree that any termination of Seller as servicer with
respect to a Servicing Agreement pursuant to a delinquency or loss performance
trigger or for any other reason, other than as a result of a failure by Holdings
to purchase Servicing Advance Receivables pursuant to Section 3.1, shall be
deemed to be the result of a breach by Seller of its obligations under this Sale
Supplement and the Agreement. In the event of a conflict between a Servicing
Agreement and this Article 6, the Servicing Agreement shall control.

6.3 Collections from Obligors and Remittances. Seller shall direct the obligors
on the Deferred Mortgage Loans to remit payment on the Deferred Mortgage Loans
to the Clearing Account (as defined in the Servicing Agreement) and shall within
one (1) Business Day of receipt promptly deposit any amounts Seller receives
with respect to the Deferred Mortgage Loans in the Clearing Account. Seller
shall promptly remit all amounts received by Seller with respect to the Mortgage
Loans to the applicable Custodial Account or Escrow Account, but no later than
the earlier of two (2) Business Days after receipt thereof or the date required
pursuant to the applicable Deferred Servicing Agreement; provided, that Seller
shall, subject to the terms of the related Servicing Agreement, remit any such
amounts that constitute recovery of a Servicer Advance to the applicable
account, if any, specified by Holdings pursuant to Section 3.4 within one
(1) Business Day of receipt thereof; provided, further, that Seller shall,
subject to the terms of the related Servicing Agreement, remit any such amounts
that constitute Servicing Fee to the applicable account, if any, specified by
Holdings pursuant to Section 2.5 within one (1) Business Day of receipt thereof.
Seller shall also making any compensating interest payments or prepayment
interest shortfall payments required to be made by Seller with respect to the
Mortgage Loans under the Deferred Servicing Agreements, and shall remit any such
payments to the applicable Custodial Account no less than one (1) Business Day
prior to the applicable remittance date for such Servicing Agreement.

 

-19-



--------------------------------------------------------------------------------

6.4 Servicing Practices. Seller shall not make any material change to its
servicing practices with respect to the Deferred Mortgage Loans after the date
hereof, including, any material changes to its cash collection and sweep
processes or its advance policies or stop advance policies, without Holdings’
prior written consent, which consent shall not be unreasonably withheld or
delayed. Holdings shall have the right to direct Seller to implement reasonable
changes to Seller’s servicing practices applicable with respect to all or a
portion of the Mortgage Loans, including any changes necessary to ensure
compliance with any Applicable Laws or governmental programs or directions
received pursuant to the applicable Servicing Agreements.

6.5 Servicing Reports. Seller shall simultaneously deliver a copy of any reports
delivered by Seller to any Person pursuant to the Deferred Servicing Agreements
to Holdings.

6.6 Escrow Accounts. Subject to the terms of the related Deferred Servicing
Agreement, Seller shall be entitled to withdraw funds from any Escrow Account
related to a Deferred Servicing Agreement only for the purposes permitted in the
applicable Servicing Agreement.

6.7 Notices and Financial Information. Until the last Servicing Transfer Date,
Seller will furnish, or will cause to be furnished, to Purchasers:

(a) within two (2) Business Days after the occurrence of a breach by Seller of
the Agreement or this Sale Supplement or any Termination Event or other event
that would give HLSS the right to direct Seller to transfer the Servicing Rights
with respect to any Deferred Servicing Agreement, notice of such event;

(b) any information required to be delivered by Seller pursuant to Section 5.10
of the Subservicing Agreement, which information shall be delivered at such
times as specified in Section 5.10 of the Subservicing Agreement, provided that
any reference to a “Subject Servicing Agreement” in Section 5.10 of the
Subservicing Agreement shall be deemed to be a reference to a “Deferred
Servicing Agreement,” for the purposes of this Section 6.7; and

(c) such other information regarding the condition or operations, financial or
otherwise, of Seller or any of its subsidiaries as HLSS may from time to time
reasonably request.

6.8 Defaults under Deferred Servicing Agreements. Seller covenants and agrees to
use its reasonable best efforts to cure any breach, default or notice of default
with respect to its obligations under any Deferred Servicing Agreement within
the timeframe for cure set forth in such Deferred Servicing Agreement.

6.9 Continuity of Business. (a) Seller will maintain a disaster recovery plan in
support of the services it performs pursuant to this Sale Supplement and each
Deferred Servicing Agreement. Seller’s disaster recovery plan shall include, at
a minimum, procedures for back-up/restoration of operating and loan
administration computer systems; procedures and third-party agreements for
replacement equipment (e.g. computer equipment), and procedures and third-party
agreements for off-site production facilities. Seller will provide Holdings
information regarding its disaster recovery plan upon reasonable request. Seller
agrees to annually test its disaster recovery plan to ensure compliance with
this Section 6.9. If such test results identify a material failure, Seller shall
advise Holdings of the steps Seller will be taking to remedy such failure and
shall notify Holdings when Seller has remedied such failure and retested. Seller
will notify Holdings anytime Seller’s disaster recovery plan is activated. In
the event of an activation of the disaster recovery plan, Seller shall use best
efforts to provide redundancy capabilities for a majority of the critical
systems within 48 hours in at least one of Seller’s other servicing facilities
unaffected by the disaster to ensure servicing of the Mortgage Loans will be
re-established within such 48 hours.

 

-20-



--------------------------------------------------------------------------------

6.10 Optional Termination or Clean Up Calls. Seller may exercise its rights
under any optional termination or clean up call provision pursuant to a Deferred
Servicing Agreement prior to the related Servicing Transfer Date; provided that
simultaneously or prior to such exercise, (i) Seller or its designee agrees to
purchase, and purchases, the Mortgage Loans that are subject to such Deferred
Servicing Agreement at a purchase price that is at least equal to the applicable
purchase price pursuant to such Deferred Servicing Agreement, (ii) all
unreimbursed Servicer Advances and other amounts owed to Holdings with respect
to such Deferred Servicing Agreement under the Sale Supplement or otherwise are
paid to Holdings, (iii) Seller shall have paid to HLSS a redemption fee with
respect to such Deferred Servicing Agreement equal to the Book Value of the
Rights to MSRs related to such Deferred Servicing Agreement on HLSS’s financial
statements as of the date of such optional termination or clean up call and
(iv) Seller shall provide at least ten (10) Business Days prior written notice
to Purchasers of such exercise.

6.11 Amendments to Deferred Servicing Agreements; Transfer of Servicing Rights.
Seller hereby covenants and agrees not to amend the Servicing Agreements without
Purchasers’ prior written consent. Seller shall not sell or otherwise
voluntarily transfer servicing under any of the Deferred Servicing Agreement
during the Consent Period except as expressly provided in this Sale Supplement
or take any other actions inconsistent with Purchasers’ right to acquire
ownership of Servicing Rights with respect to a Servicing Agreement upon receipt
of the required Third Party Consents.

6.12 Assumption of Servicing Duties; Transfer of Rights to MSRs and Servicing
Rights. Holdings may from time to time designate any of Seller’s servicing
obligations under a Deferred Servicing Agreement and assume the performance of
such obligations so long as such assumption is permitted pursuant to such
Deferred Servicing Agreement and does not limit Seller’s right to receive the
Servicing Fees pursuant to such Deferred Servicing Agreement. Notwithstanding
anything in the Agreement or this Sale Supplement to the contrary, HLSS may
transfer the Rights to MSRs to any third party and/or may direct Seller to
transfer the Servicing Rights to a third party that can obtain the required
Third Party Consents, subject to the right of the Seller to receive the Seller
Monthly Servicing Fee, the Performance Fee, the Ancillary Income and, if
applicable, the Prepayment Interest Excess owed to Seller with respect to such
Deferred Servicing Agreement pursuant to Article 7. For the avoidance of doubt,
HLSS shall be entitled to receive all proceeds of such transfer.

6.13 Termination Event. In the case that any Termination Event occurs with
respect to any Servicing Agreement during the Consent Period, Seller shall, upon
HLSS’s written direction to such effect, use commercially reasonable efforts to
transfer the Servicing Rights relating to any affected Servicing Agreement to a
third party servicer identified by HLSS with respect to which all required Third
Party Consents with respect to such Servicing Agreement can be obtained. HLSS
shall be entitled to receive all proceeds of such transfer.

 

-21-



--------------------------------------------------------------------------------

6.14 Servicing Transfer. Seller and Purchasers shall, prior to the Servicing
Transfer Date with respect to each Servicing Agreement, work in good faith to
determine and agree upon applicable servicing transfer procedures with respect
to such Servicing Agreement.

6.15 Incorporation of Provisions from Subservicing Agreement. The provisions of
each of Sections 5.3, 5.4, 5.5, 5.6, 5.7, 5.8 (excluding the first sentence
thereof), 5.17 and 5.18, and Exhibit A of the Subservicing Agreement are hereby
incorporated into this Sale Supplement by reference, mutatis mutandis, as if its
provisions were fully set forth herein; provided that any reference therein to
the defined terms “Ocwen,” “Servicer,” “Mortgage Loan,” “Subject Servicing
Agreement” and “Agreement,” shall be deemed for purposes of this Sale Supplement
to be references to the terms “Seller,” “Holdings,” “Deferred Mortgage Loan,”
“Deferred Servicing Agreement” and “Sale Supplement,” respectively and any
reference therein to the phrase “during the term of this Agreement” shall be
deemed for purposes of this Sale Supplement to be references to the phrase
“until the last Servicing Transfer Date.”

ARTICLE 7

SELLER SERVICING FEES; COSTS AND EXPENSES

7.1 Seller Monthly Servicing Fee. As consideration for Seller servicing the
Mortgage Loans pursuant to the Deferred Servicing Agreements during the
applicable Consent Period but prior to the earlier of the date on which the
Servicing Rights are transferred from Seller with respect to a Deferred
Servicing Agreement or Servicing Fee Reset Date, Holdings shall pay to Seller a
monthly base servicing fee for each calendar month during such period during
which Seller is servicing Mortgage Loans with respect to Deferred Servicing
Agreements pursuant to this Sale Supplement equal to 12% of the aggregate
Servicing Fees actually received by Purchasers under this Sale Supplement during
such calendar month with respect the Deferred Servicing Agreements (the “Seller
Monthly Servicing Fee”).

7.2 Performance Fee. In addition to the Seller Monthly Servicing Fee, Holdings
shall pay to Seller for each calendar month during which Holdings is servicing
Mortgage Loans with respect to Deferred Servicing Agreements pursuant to this
Sale Supplement a performance fee (“Performance Fee”) equal to the greater of
(a) zero and (b) (x) the excess, if any, of the aggregate of all Servicing Fees
actually received by Purchasers with respect to the Deferred Servicing
Agreements and pursuant to the Transferred Servicing Agreements (whether
directly pursuant to such Transferred Servicing Agreements or pursuant to this
Sale Supplement) during such calendar month over the sum of (i) the Monthly
Servicing Fee for such calendar month and (ii) the Retained Servicing Fee for
such calendar month multiplied by (y) a fraction, (i) the numerator of which is
the average unpaid principal balance of all Mortgage Loans subject to the
Deferred Servicing Agreements during such calendar month and (ii) the
denominator of which is equal to the sum of the average unpaid principal balance
of all Mortgage Loans subject to the Deferred Servicing Agreements during such
calendar month and the average unpaid principal balance of all Mortgage Loans
subject to the Transferred Servicing Agreements during such calendar month, or
such other allocation percentage which is agreed by Seller and Holdings (the
“Allocation Percentage”). The Performance Fee, if any, for any calendar month
will be reduced by an amount equal to (y) 3.00% per annum (i.e., 0.25% per
month) of the Excess Servicing Advances, if any, for such month multiplied by
the Allocation Percentage, and the amount of any such reduction in the
Performance Fee shall be retained by Holdings. If the Closing Date does not
occur on the first day of a calendar month, the Performance Fee for the period
from the Closing Date to the last of the calendar month in which the Closing
Date occurs shall be calculated in a pro rata manner based on the number of days
in such period. Notwithstanding any provision in this Sale Supplement to the
contrary, in the event Holdings has failed to pay Seller any Seller Monthly
Servicing Fee or Performance Fees that are past due after ten (10) Business Days
of Holdings receiving notice of such failure, Seller shall not be required to
continue to act as subservicer until such time as Holdings has fully paid such
past due Seller Monthly Servicing Fee or Performance Fee; provided that Holdings
shall not have notified Seller that it disputes the occurrence or amount of such
past due Seller Monthly Servicing Fee or Performance Fee.

 

-22-



--------------------------------------------------------------------------------

7.3 Costs and Expenses. Except as otherwise expressly provided in the Agreement
or this Sale Supplement, each party hereto shall be responsible for its own
costs and expenses incurred in connection with the negotiation and execution of
the Agreement, this Sale Supplement and all documents relating thereto. Seller
shall be required to pay all expenses incurred by it in connection with its
obligations hereunder to the extent such expenses do not constitute Servicer
Advances and shall not be entitled to reimbursement therefor except as
specifically provided for herein or in the applicable Deferred Servicing
Agreement. Seller shall reimburse Purchasers for any reasonable out-of-pocket
costs, including legal fees, incurred by Purchasers in connection with obtaining
any required Third Party Consents; provided, however, that neither Purchaser
shall incur such costs without the prior written approval of Seller.

7.4 Ancillary Income. Seller shall be entitled to retain as additional
compensation any Ancillary Income and any Prepayment Interest Excess received by
Seller with respect to the Deferred Mortgage Loans, to the extent such Ancillary
Income or Prepayment Interest Excess is permitted to be retained by Seller
pursuant to the related Deferred Servicing Agreement.

7.5 Calculation and Payment. No later than the second Business Day following the
receipt by Purchasers of the Monthly Servicing Oversight Report for a calendar
month, Holdings will remit to Seller in immediately available funds the Seller
Monthly Servicing Fee and Performance Fees payable by Holdings to Seller for the
related calendar month, along with a report showing in reasonable detail the
calculation of such Seller Monthly Servicing Fees and Performance Fees.

7.6 No Offset. Neither party shall have any right to offset against any amount
payable hereunder or other agreement to the other party, or otherwise reduce any
amount payable hereunder as a result of, any amount owing by the other party or
any of its Affiliates to such party or any of its Affiliates.

 

-23-



--------------------------------------------------------------------------------

7.7 Servicing Fee Reset Date. The servicing fees payable to Seller after the
Servicing Fee Reset Date shall be subject to negotiation between Seller and
Holdings. If Seller and Holdings are unable to agree to such servicing fee prior
to the Servicing Fee Reset Date, Seller shall, upon Holdings’ written direction
to such effect, transfer the Servicing Rights relating to all of the Deferred
Servicing Agreements to a third party servicer identified by Holdings with
respect to which all required Third Party Consents with respect to the Deferred
Servicing Agreements can be obtained. Holdings shall be entitled to receive all
proceeds related to such transfer.

ARTICLE 8

INDEMNIFICATION

8.1 Seller Indemnification of Purchasers. Seller agrees to indemnify and hold
harmless each Purchaser and each officer, director, agent, employee or Affiliate
of each Purchaser (each, a “Seller Indemnified Party”) from and against any and
all claims, losses, damages, liabilities, judgments, penalties, fines,
forfeitures, legal fees and expenses, and any and all related costs and/or
expenses of litigation, administrative and/or regulatory agency proceedings, and
any other costs, fees and expenses (each, a “Liability”) suffered or incurred by
a Purchaser or any such other Person (whether or not resulting from a third
party claim) arising directly or indirectly out of or resulting from (a) any
event relating to Transferred Assets occurring prior to the related Servicing
Transfer Date, (b) a breach of any of Seller’s representations and warranties
contained in the Agreement, this Sale Supplement or any other Related Agreement
or Seller’s failure to observe and perform any of Seller’s duties, obligations,
covenants or agreements contained in the Agreement, this Sale Supplement or any
other Related Agreement, (c) acts or omissions of Seller, any other servicer of
any Mortgage Loans, or any subservicer, contractor or agent engaged by Seller or
any other servicer, in each case prior to the related Servicing Transfer Date,
relating to the Transferred Assets, including any failure by Seller, any other
servicer or any subservicer, contractor or agent engaged by Seller or any other
servicer prior to the related Servicing Transfer Date to comply with the
Applicable Requirements, (d) the Excluded Liabilities or (e) any acts or
omissions by Seller or its employees or agents in performance of its duties or
obligations pursuant to this Sale Supplement.

8.2 Purchasers Indemnification of Seller. Purchasers agree, jointly and
severally, to indemnify and hold harmless Seller and each officer, director,
agent, employee or Affiliate of Seller (each, a “Purchaser Indemnified Party”)
from and against any and all Liability suffered or incurred by Seller or any
such other Person arising out of or resulting from (a) a breach of any of
Purchasers’ representations and warranties or covenants contained in the
Agreement, the Sale Supplement or any other Related Agreement or (b) acts or
omissions of a Purchaser or any subservicer, contractor or agent (other than
Seller or any of Seller’s Affiliates) engaged by Purchasers, in each case after
the related Servicing Transfer Date, relating to the Transferred Assets.

 

-24-



--------------------------------------------------------------------------------

8.3 Indemnification Procedures.

(a) As promptly as is reasonably practicable after becoming aware of a claim for
indemnification under the Agreement or this Sale Supplement not involving a
Third-Party Claim, but in any event no later than fifteen (15) Business Days
after first becoming aware of such claim, the Indemnified Person shall give
notice to the Indemnifying Person of such claim, which notice shall specify the
facts alleged to constitute the basis for such claim and the amount that the
Indemnified Person seeks hereunder from the Indemnifying Person; provided,
however, that the failure of the Indemnified Person to give such notice shall
not relieve the Indemnifying Person of its obligations under this Section 8.3
except to the extent (if any) that the Indemnifying Person shall have been
prejudiced thereby.

(b) The Indemnified Person shall give notice as promptly as is reasonably
practicable, but in any event no later than ten (10) Business Days after
receiving notice thereof, to the Indemnifying Person of the assertion of any
claim, or the commencement of any action, suit, claim or proceeding, by any
unaffiliated third Person (a “Third-Party Claim”) in respect of which indemnity
may be sought under the Agreement or this Sale Supplement (which notice shall
specify in reasonable detail the nature and amount of such claim); provided,
however, that the failure of the Indemnified Person to give such notice shall
not relieve the Indemnifying Person of its obligations under this Section 8.3
except to the extent (if any) that the Indemnifying Person shall have been
prejudiced thereby. The Indemnifying Person may, at its own expense,
(i) participate in the defense of any such Third-Party Claim, and (ii) upon
notice to the Indemnified Person, at any time during the course of any such
Third-Party Claim, assume the defense thereof with counsel of its own choice
and, in the event of such assumption, shall have the exclusive right, subject to
clause (i) in the proviso in Section 8.3(c), to settle or compromise such
Third-Party Claim. If the Indemnifying Person assumes such defense, the
Indemnified Person shall have the right (but not the duty) to participate in the
defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the Indemnifying Person. Whether or not the Indemnifying
Person chooses to defend or prosecute any such Third-Party Claim, all of the
parties hereto shall cooperate in the defense or prosecution thereof.

(c) Any settlement or compromise made or caused to be made by the Indemnified
Person (unless the Indemnifying Person has the exclusive right to settle or
compromise under clause (ii) of Section 8.3(b) or the Indemnifying Person, as
the case may be), of any such Third-Party Claim shall also be binding upon the
Indemnifying Person or the Indemnified Person, as the case may be, in the same
manner as if a final judgment had been entered by a court of competent
jurisdiction in the amount of such settlement or compromise; provided, however,
that (i) no obligation, restriction, loss or admission of guilt or wrongdoing
shall be imposed on the Indemnified Person as a result of such settlement or
compromise without its prior written consent and (ii) the Indemnified Person
will not compromise or settle any Third Party Claim without the prior written
consent of the Indemnifying Person.

(d) Except as specifically provided for in the Agreement or this Sale
Supplement, no claim may be made by an Indemnified Person for any special,
indirect, punitive or consequential damages (“Special Damages”) in respect of
any breach or wrongful conduct (whether the claim therefor is based on contract,
tort or duty imposed by law) in connection with, arising out of, or in any way
related to the transactions contemplated, or relationship established, by this
Agreement or any Sale Supplement, or any act, omission or event occurring in
connection herewith or therewith, and to the fullest extent permitted by law,
Seller and each Purchaser hereby waives, releases and agrees not to sue upon any
such claim for Special Damages, whether or not accrued or whether or not known
or suspected to exist in its favor.

 

-25-



--------------------------------------------------------------------------------

8.4 Tax Treatment. (a) Seller and Purchasers agree that all payments made by any
of them to or for the benefit of the other under this Article 8, under other
indemnity provisions of the Agreement or this Sale Supplement and for any
misrepresentations or breaches of warranties or covenants, shall be treated as
adjustments to the Purchaser Price for tax purposes and that such treatment
shall govern for purposes hereof except to the extent that the Applicable Laws
of a particular jurisdiction provide otherwise.

(b) All payments made pursuant to this Agreement shall be made free and clear
and without deductions of any kind for taxes.

8.5 Survival. The parties’ obligations under this Article 8 shall survive any
termination of the Agreement and/or this Sale Supplement.

8.6 Additional Indemnification. (a) Without limiting Seller’s obligations under
Article 8 of this Sale Supplement, it is agreed by the parties that if Seller is
terminated as servicer under any Deferred Servicing Agreement as a result of any
action described in clauses (a) through (e) of Section 8.1 above, Seller shall
also pay to Purchasers, as reasonable and just compensation for such
termination, an amount equal to the product of (i) the Purchase Price for such
Deferred Servicing Agreement and (ii) the Amortization Percentage for the
calendar month in which Seller received notice of such termination, and
Purchasers shall accept such sum as liquidated damages, and not as penalty, in
the event of such a termination.

8.7 Specific Performance. Notwithstanding any other provision of the Agreement
or this Sale Supplement, (i) it is understood and agreed that the remedy of
indemnity payments pursuant to this Article 8 and other remedies at law would be
inadequate in the case of any actual or threatened breach of the Agreement or
this Sale Supplement by Seller and (ii) Purchasers shall be entitled, without
limiting its other remedies and without the necessity of proving actual damages
or posting any bond, to equitable relief, including the remedy of specific
performance or injunction, with respect to any breach or threatened breach of
such covenants. Such relief shall be in addition to, and not in lieu of, all
other remedies available at law or in equity to such party under the Agreement
and this Sale Supplement.

 

-26-



--------------------------------------------------------------------------------

ARTICLE 9

GRANT OF SECURITY INTEREST

9.1 Granting Clause. To secure its performance of its obligations under the
Agreement and this Sale Supplement, Seller hereby grants to Purchasers a
security interest in all of its right, title and interest in an to the
following, whether now owned or hereafter acquired, and all monies “securities,”
“instruments,” “accounts,” “general intangibles,” “payment intangibles,”
“payment intangibles,” “goods,” “letter of credit rights,” “chattel paper,”
“financial assets,” “investment property,” (each as defined in the applicable
UCC) and other property consisting of, arising from or relating to any of the
following:

(a) the Servicing Rights in respect of all of the Mortgage Loans and REO
Properties related to the Deferred Servicing Agreements, in each case together
with all related security, collections and payments thereon and proceeds of the
conversion, voluntary or involuntary of the foregoing;

(b) the Rights to MSRs with respect to each Servicing Agreement;

(c) all Servicing Fees, Ancillary Income and Prepayment Interest Excess received
under the Deferred Servicing Agreements and subject to Section 6.10 of this Sale
Supplement any rights to exercise any optional termination or clean-up call
provisions under the Deferred Servicing Agreements;

(d) all income from amounts on deposit in Custodial Accounts and Related Escrow
Accounts related to the Deferred Servicing Agreements;

(e) all files and records in Seller’s possession or control, including the
related Database, relating to the assets specified in clauses (a) through (c);

(f) all causes of action, lawsuits, judgments, claims, refunds, choses in
action, rights of recovery, rights of set-off, rights of recoupment, demands and
any other rights or claims of any nature, whether arising by way of counterclaim
or otherwise, available to or being pursued by Seller to the extent related
exclusively to any of the foregoing and/or the Assumed Liabilities; and

(g) any proceeds of any of the foregoing (collectively, the “Collateral”).

This Sale Supplement shall constitute a security agreement under applicable law.
Seller agrees that from time to time it shall promptly execute and deliver all
additional instruments and documents and take all additional action that
Purchasers may reasonably request in order to perfect the interests of
Purchasers in, to and under, or to protect, the Collateral or to enable
Purchasers to exercise or enforce any of its rights or remedies hereunder. To
the fullest extent permitted by applicable law, Seller hereby authorizes
Purchasers to file financing statements and amendments thereto in connection
with the grant of a security interest pursuant to this Section 9.1. Seller
covenants and agrees to take all necessary action to prevent the creation or
imposition of any Lien upon any of the Collateral, and to maintain the
Collateral free and clear of all Liens, other than the Lien securing the
obligations of Seller arising under this Sale Supplement.

 

-27-



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS PROVISIONS

10.1 Further Assurances. Without limiting Section 5.7 of the Agreement, each
party hereto shall execute and deliver in a reasonable timeframe such reasonable
and appropriate additional documents, instruments or agreements and take such
reasonable actions as may be necessary or appropriate to effectuate the purposes
of this Sale Supplement at the request of the other party. Without limiting the
foregoing, the Seller agrees that it will promptly at Purchasers’ request
execute and deliver an one or more assignment and assumption agreements, in form
mutually agreed to by the parties, one or more equity interest assignments, in
form mutually agreed to by the parties, or such other documents, instruments or
agreements as Purchasers may reasonably request to evidence the transfers of
Rights to MSRs pursuant to Section 2.1, Servicing Rights pursuant to Section 2.2
and Transferred Receivables Assets pursuant to Section 3.1.

10.2 Compliance with Applicable Laws; Licenses. Seller will comply with all
Applicable Laws in connection with the performance of its obligations under the
Agreement and this Sale Supplement. Seller shall maintain all necessary licenses
and approvals in each jurisdiction where the failure to do so would materially
and adversely affect the ability of Seller to perform its obligations under the
Agreement and this Sale Supplement.

10.3 Merger, Consolidation, Etc. Seller will keep in full effect its existence,
rights and franchises as a limited liability company, and will obtain and
preserve its qualification to do business as a foreign organization in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of the Agreement, this Sale Supplement, each
Deferred Servicing Agreement or any of the Deferred Mortgage Loans, or to
perform its duties under the Agreement or this Sale Supplement. Seller may be
merged or consolidated with or into any Person, or transfer all or substantially
all of its assets to any Person, in which case any Person resulting from any
merger or consolidation to which Seller shall be a party or acquiring all or
substantially all of the assets of Seller, or any Person succeeding to the
business of Seller shall be the successor of Seller hereunder and under the
Agreement, without the execution or filing of any paper or any further act on
the part of any of the parties hereto; provided, however, that the successor or
surviving Person shall be an institution whose deposits are insured by FDIC or a
company whose business includes the servicing of mortgage loans and shall have a
tangible net worth not less than $25,000,000.

10.4 Annual Officer’s Certificate. Not later than March 15th of each calendar
year commencing in 2014, Seller shall deliver to Purchasers an Officer’s
Certificate stating, as to each signatory thereof, that (i) a review of the
activities of Seller during the preceding year and of performance under the
Agreement and this Sale Supplement has been made under such officers’
supervision and (ii) to the best of such officer’s knowledge, based on such
review, Seller has fulfilled all of its obligations under the Agreement and this
Sale Supplement in all material respects throughout such year, or, if there has
been a default in the fulfillment of any such obligation in any material
respect, specifying each such default known to such officer and the nature and
status thereof.

 

-28-



--------------------------------------------------------------------------------

10.5 Accounting Treatment. Notwithstanding Section 8.14 of the Agreement, the
parties acknowledge that until such time as the Third Party Consents with
respect to a Servicing Agreement are obtained, the parties shall treat the
transaction hereunder with respect to such Servicing Agreement as a financing
for accounting purposes.

10.6 Incorporation. The provisions of Article 8 of the Agreement are hereby
incorporated into this Sale Supplement by reference, mutatis mutandis, as if its
provisions were fully set forth herein.

10.7 Third Party Beneficiaries. Seller and each Purchaser acknowledge and agree
that the indenture trustee, on behalf of the holders of related notes, with
respect to any Servicing Advance Financing Agreements pursuant to which
Purchaser has transferred Servicer Advances made pursuant to a Deferred
Servicing Agreement is an express third party beneficiary of this Sale
Supplement and the Agreement solely with respect to the Deferred Servicing
Agreements related to such Servicing Advance Financing Agreement.

[Signature Page Follows]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sale Supplement to be
executed and delivered by its respective officer thereunto duly authorized as of
the date above written.

 

OCWEN LOAN SERVICING, LLC By:   /s/ Richard L. Cooperstein Name:   Richard L.
Cooperstein Title:   Treasurer HLSS HOLDINGS, LLC By:   /s/ James E. Lauter
Name:   James E. Lauter Title:   Senior Vice President and CFO HOME LOAN
SERVICING SOLUTIONS, LTD. By:   /s/ William C. Erbey Name:   William C. Erbey
Title:   Chairman



--------------------------------------------------------------------------------

EXHIBIT A

Form of Monthly Remittance Report

 

Ocwen Loan Servicing, LLC    xxx Deal Name    Remittance Summary    [Month]
[Year]

 

Particulars

   Amount ($)  

Scheduled Principal Payments

     0.00   

Curtailments

     0.00   

Interest on curtailment

     0.00   

Pool to Security

     0.00   

Payoff Principal

     0.00   

Neg Amt Prin

     0.00   

Deferred Principal Paid

     0.00      

 

 

 

Total Principal remitted

     0.00      

 

 

 

Gross Scheduled Interest

     0.00   

Less: Service fee amount

     0.00   

Less: LPMI Premium

     0.00   

Add: INT on STA Reinstatement

     0.00   

Add: INT on STA Paid-in-full

     0.00   

Less: STA PI Recoveries

     0.00      

 

 

 

Total Interest remitted

     0.00      

 

 

 



--------------------------------------------------------------------------------

Less: Realized Loss

     0.00   

Less: Trailing expenses

     0.00   

Add: Trailing income

     0.00   

+/- Collection on released loans

     0.00   

Interest on curtailment

     0.00   

Add: Prepayment penalty

     0.00   

+/- Prior period PPP

     0.00   

Add: Collection on STA loans

     0.00   

Add: Non recoverable Credits

     0.00   

Less: Non recoverable advances

     0.00   

Less: Non Loan level expense

     0.00   

Less: Jr Lien Blanket Policy Fee

     0.00   

Less: Pre-approved legal expense

     0.00   

+/- -Reconciliation adjustments

     0.00   

+ /- Arrearage remittance

  

Add: Principal Arrearage

     0.00   

Add: Interest Arrearage

     0.00   

+ /- : Modification Forgiveness of Debt

  

Principal Forgiveness

     0.00   

Interest Forgiveness

     0.00   

Expense Forgiveness

     0.00   

Scheduling Difference

     0.00   



--------------------------------------------------------------------------------

Deferred Principal Loss

     0.00   

SAM waived balance loss

     0.00   

Investor Incentives

     0.00   

Less: Compensating Interest adjustment

     0.00      

 

 

 

Total Remittance

     0.00      

 

 

 

Beg Sch Balance

     0.00   

Ending Principal Balance

     0.00   

Beg Actual Balance

     0.00   

Ending Actual Principal Balance

     0.00   

Beg Deferred Principal Balance

     0.00   

Ending Deferred Principal Balance

     0.00   

Beg Loan count

     0.00   

Payoffs

     0.00   

End Loan count

     0.00   

Principal Roll Test

     0.00   

Loan Count Test

     0.00   

Non Supporting Compensating Interest

     0.00   

Wire of sub—Investor

     0.00      

 

 

 

Grand Total for PI Wire

     0.00      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE I

SERVICING AGREEMENTS

 

Investor Number

  

Deal Name

2702    Accredited Mortgage Loan Trust 2004-2 2708    NMFT 2003-1 2712    NMFT
2004-1 2714    NMFT 2004-3 2941    ABFC 2001-AQ1 2942    ABFC 2002-SB1 2970   
C-BASS 1998-CB1 2974    C-BASS 2001-CB4 2978    C-BASS 2002-CB4 3047    Equity
One 2002-3 3049    Equity One 2002-5 3051    Equity One 2003-2 3053    Equity
One 2003-4 3054    Equity One 2004-1 3057    Equity One 2004-4 3059    Equity
One 2005-1 3063    Equity One 2005-B 3064    Equity One 2005-4 3068    Equity
One 2005-6 3069    Equity One 2006-A 3086    Fremont 2003-A 3089    Fremont
2004-B 3168    GSAMP Trust 2005-S2 3186    HOMEGOLD 1999-1 3189    LBMLT 2004-1
3190    LBMLT 2004-3 3191    LBMLT 2004-A 3198    MLMI, 1999-H1 3199    MLMI,
Series 1998-GN3 3239    CWABS 2002-05 3240    CWABS 2002-2



--------------------------------------------------------------------------------

3242    CWABS 2002-BC2 3246    CWABS 2005-10 3248    CWABS 2005-8 3249    CWABS
2005-BC1 3250    CWABS 2006-01 3251    CWABS 2006-9 3252    CWALT 2004-01_CWALT
2004-01T1 3254    CWALT 2004-12CB 3255    CWALT 2004-16CB 3256    CWALT
2004-24CB 3257    CWALT 2004-27CB 3258    CWALT 2004-28CB 3259    CWALT 2004-J1
3262    CWALT 2004-J6 3265    CWALT 2007-4CB 3268    CWMBS 2002-17 ALT 2002-11
3269    CWMBS 2002-20 ALT 2002-12 3270    CWMBS 2002-24 ALT 2002-14 3271   
CWMBS 2002-33 ALT 2002-17 3272    CWMBS 2002-35_CHL 2002-35 3278    CWMBS
2003-05 ALT 2003-1T1 3279    CWMBS 2003-09 3285    CWMBS 2003-31 ALT 2003-13T1
3288    CWMBS 2003-38 ALT 2003-17T2 3289    CWMBS 2003-39_CHL 2003-39 3290   
CWMBS 2003-44_CHL 2003-44 3291    CWMBS 2003-47 ALT 2003-19CB 3292    CWMBS
2003-51 ALT 2003-20CB 3296    CWMBS 2003-J2_CHL 2003-J2 3297    CWMBS
2003-J5_CHL 2003-J5 3298    CWMBS 2003-J6_CHL 2003-J6 3299    CWMBS 2003-J7_CHL
2003-J7 3301    CWMBS 2004-HYB6_CHL 2004-HYB6 3302    CWMBS 2005-10_CHL 2005-10
3303    CWMBS 2006-1_CHL 2006-1



--------------------------------------------------------------------------------

3307    Popular 2007-A 3313    RAAC 2004-SP1 3316    RAAC 2005-SP3 3317    RAAC
2006-SP1 3331    RALI 2003-QS7 3341    RALI 2002-QS1 3345    RALI 2003-QS14 3351
   RALI 2004-QS1 3355    RALI 2004-QS3 3357    RALI 2004-QS6 3368    RAMP
2002-RP1 3369    RAMP 2002-RP2 3370    RAMP 2002-RS1 3375    RAMP 2004-RP1 3383
   RAMP 2005-SL1 3393    RAMP/RFSC 2001-RM2 3394    RFMSI 2003-S4 3396    RFMSI
2004-S5 3398    RFMSI 2005-S4 3405    SBMSI 2001-1 3407    SBMSI 2002-WMC1 3457
   Equity One 1998-1 3461    Equity One 2002-2 3462    Equity One 2003-1 3463   
Equity One 2004-2 3465    Equity One 2005-A 3467    Equity One 2006-B 3499   
Golden National GNABS 98 GN1 3500    Golden Nat’l Series 1998-GN2 3539    WMALT
2005-6 3540    WMALT 2005-7 3541    WMALT 2005-8 3542    WMALT 2005-9 3543   
WMALT 2007-01 3574    Nomura 2007-S2



--------------------------------------------------------------------------------

3576    CSFB 2004-FRE1 3776    MSMLT 2006-13ARX 3780    MSMLT 2007-6XS 3786   
MSM 2006-17XS 3794    NMFT 2002-3 3795    MSM 2006-16AX 3798    NMFT 2005-2 3800
   NMFT 2005-4 3805    NMI 2006-6 3811    MSM 2007-12 3843    SASCO 2002-9 3844
   Saxon 99-2 3848    Saxon 00-2 3851    Saxon 01-1 3852    Saxon 01-2 3875   
Thornburg Mortgage Securities 3879    Sequoia Mortgage Trust 10645    RAMP
2004-RS7 10648    RAMP 2004-RZ2 10695    RAMP 2005-EFC7 10708    RAMP 2005-NC1
10840    RAMP 2005-RS9 10442    RASC 2001-KS1 10601    RASC 2004-KS7 10603   
RASC 2004-KS9 10876    RASC 2007-EMX1 10882    RFMSI 2005-S2 10887    RFMSI
2005-S7 4975    Citigroup Mortgage Loan Trust Inc. 4709    MARM 2004-5 4715   
MARM 2005-2 4543    MALT 2004-12 4712    MARM 2004-8 4695    FNBA 2004-AR1 4713
   MARM 2004-9



--------------------------------------------------------------------------------

4704    MARM 2004-14 4702    MARM 2004-11 5145    MARM 2005-3 4546    MALT
2004-3 4730    MASTR 2003-6 4545    MALT 2004-2 4874    BSALTA 2005-3 4554   
MALT 2005-2 4544    MALT 2004-13 42544    2011-NC8 4555    MALT 2005-3 5152   
RBSGC 2005-A 4716    MARM 2005-6 4707    MARM 2004-3 41014    Wells Fargo
Corporate Trust Services 4717    MARM 2005-7 4531    MALT 2002-3 4696    MANA
2007-A2 4680    SEQ 2004-7 42644    Private—Other 4885    GSAA 2005-9 4530   
MALT 2002-2 4757    CMLTI 2005-3 4802    Wells Fargo Bank, N.A. 4706    MARM
2004-2 5053    2004-WH14 4640    Bayview 2007-B 4710    MARM 2004-6 4705    MARM
2004-15 4553    MALT 2005-1 4708    MARM 2004-4 4759    CMLTI 2006-AR3 4736   
MASTR 2004-3 42249    Amalgamated Bank 41494    BART 2005-11



--------------------------------------------------------------------------------

4732    MASTR 2003-9 4556    MALT 2005-4 4678    SEQ 2004-5 4535    MALT 2003-5
4542    MALT 2004-11 4778    DBALT 2005-AR2 42643    Private—Other 4747    NAAC
2005-AP2 4641    Bayview 2008-A 5160    Bank of America, N.A. 4549    MALT
2004-6 4536    MALT 2003-6 4940    SASCO 2004-18H 4870    BSALTA 2004-12 4741   
MASTR 2004-9 40235    1999-D 4896    HVMLT 2004-10 4692    DMSI 2004-2 5135   
2004-NC ARM 6 4755    PRIME 2006-1 4758    CMLTI 2005-5 4644    ARMT 2005-10
40360    The Bank Of New York Mellon 4787    Capstead Mortgage Corporation 4973
   Credit Suisse First Boston 4711    MARM 2004-7 40365    The Bank Of New York
Mellon 4642    ARMT 2004-5 4756    CMLTI 2004-HYB4 4685    SEQ 2005-3 40528   
Amalgamated Bank 4683    SEQ 2005-1 5144    CMLTI 2005-1 4878    BSART 2002-11
4557    MALT 2005-5



--------------------------------------------------------------------------------

41401    CSFB 2005-8 4629    BAFC 2007-3 5052    2004-WH11 4895    HVMLT 2003-1
4643    ARMT 2005-1 5048    2003-WH23 4800    Wells Fargo Corporate Trust
Services 41465    Citizens Bank 4551    MALT 2004-8 4887    GSR 2005-5F 4872   
BSALTA 2004-6 4415    ZUNI 2006-OA1 4153    CMLTI 2007-SHL1 4417    HSBC BANK
USA 4258    OOMLT 2000-1 4190    HALO 2007-AR1 3868    RAYMOND JAMES 4433    DB
STRUCTURED PRODUCTS 4254    OMAC 2005-2 4019    AHMIT 2004-1 3914    CITIZENS
BANK 4470    LEHMAN BROTHERS BANK WAREHOUSE (BNC) 4460    FMT 2003-7 4468   
BNC/LEHMAN NEW 3896    KNBY 3537    CSFB 2003-10 4038    AMRESCO 1997-2 4248   
MSML 2006-6AR 4366    SASCO 2004-SC1 4212    HVMLT 2007-6 3538    WAMU 2003-S3
4253    OMAC 2005-1 3867    E*TRADE 4377    SASCO 2006-GEL3 4206    HOMESTAR
2004-6



--------------------------------------------------------------------------------

3508    PNCMS 1999-10 3501    MGIC INVESTOR SERVICES CORP. 4449    REDDING BANK
OF COMMERCE 4383    SBMS 1996-5 3873    WASHINGTON MUTUAL SEC. CORP. 4203   
HOMESTAR 2004-3 4388    SBMS 1998-OPT2 4205    HOMESTAR 2004-5 4445    MRF
ILLINOIS ONE, LLC 4201    HOMESTAR 2004-1 3869    CHARLES SCHWAB 4097    ARC
2001-BC1 4259    OOMLT 2000-5 4225    MALT 2006-3 3547    CHASE MANHATTAN MTG.
CORP. 4346    SAIL 2005-1 4387    SBMS 1998-OPT1 3516    ACE 2005-SN1 3727   
MASTR 2006-WMC4 3725    MASTR 2006-WMC3 10752    CMLTI 2007-SHL1 5286    DBALT
2007-3 10025    DBALT 2006-AR2 10771    2005-WH32 10688    BAFC 2005-8 4502   
SAIL 2003-BC11 SSA 10686    BAFC 2005-5 4893    GSR 2007-HEL1 10541    RFSC
2003-RM2 10584    2003-WH30



--------------------------------------------------------------------------------

SCHEDULE II

Underlying Documents

None



--------------------------------------------------------------------------------

SCHEDULE III

RETAINED SERVICING FEE PERCENTAGE

 

From Month1

   To Month      Retained Fee  

1

     3         20.75   

4

     6         20.25   

7

     9         20.00   

10

     12         19.50   

13

     15         19.50   

16

     18         19.25   

19

     21         19.00   

22

     24         18.50   

25

     27         18.50   

28

     30         18.00   

31

     33         18.00   

34

     36         17.75   

37

     39         17.75   

40

     42         17.50   

43

     45         17.00   

46

     48         17.00   

49

     51         17.00   

52

     54         17.00   

55

     57         17.00   

58

     60         17.00   

61

     63         17.00   

64

     66         17.00   

67

     69         17.00   

70

     72         17.00   

 

1  Starting with November 2013.



--------------------------------------------------------------------------------

SCHEDULE IV

TARGET RATIO SCHEDULE

 

Month2

   Target Advance
Ratio  

1

     3.57 % 

2

     3.53 % 

3

     3.48 % 

4

     3.44 % 

5

     3.40 % 

6

     3.35 % 

7

     3.31 % 

8

     3.27 % 

9

     3.23 % 

10

     3.19 % 

11

     3.15 % 

12

     3.11 % 

13

     3.07 % 

14

     3.03 % 

15

     2.99 % 

16

     2.96 % 

17

     2.92 % 

18

     2.88 % 

19

     2.85 % 

20

     2.81 % 

21

     2.78 % 

22

     2.74 % 

23

     2.71 % 

24

     2.67 % 

25

     2.64 % 

26

     2.61 % 

27

     2.57 % 

28

     2.54 % 

29

     2.51 % 

30

     2.48 % 

31

     2.45 % 

32

     2.42 % 

33

     2.39 % 

 

2  Starting with November 2013.



--------------------------------------------------------------------------------

34

     2.36 % 

35

     2.33 % 

36

     2.30 % 

37

     2.27 % 

38

     2.24 % 

39

     2.21 % 

40

     2.19 % 

41

     2.16 % 

42

     2.13 % 

43

     2.11 % 

44

     2.08 % 

45

     2.05 % 

46

     2.03 % 

47

     2.00 % 

48

     1.98 % 

49

     1.95 % 

50

     1.93 % 

51

     1.90 % 

52

     1.88 % 

53

     1.86 % 

54

     1.83 % 

55

     1.81 % 

56

     1.79 % 

57

     1.77 % 

58

     1.74 % 

59

     1.72 % 

60

     1.70 % 

61

     1.68 % 

62

     1.66 % 

63

     1.64 % 

64

     1.62 % 

65

     1.60 % 

66

     1.58 % 

67

     1.56 % 

68

     1.54 % 

69

     1.52 % 

70

     1.50 % 

71

     1.50 % 

72

     1.50 % 



--------------------------------------------------------------------------------

SCHEDULE V

VALUATION PERCENTAGE

 

Investor Number

  

Deal Name

   Purchase
Price (BPs)  

2702

   Accredited Mortgage Loan Trust 2004-2      54.64   

2708

   NMFT 2003-1      37.55   

2712

   NMFT 2004-1      27.09   

2714

   NMFT 2004-3      27.66   

2941

   ABFC 2001-AQ1      (41.61 ) 

2942

   ABFC 2002-SB1      (66.86 ) 

2970

   C-BASS 1998-CB1      (174.27 ) 

2974

   C-BASS 2001-CB4      (65.70 ) 

2978

   C-BASS 2002-CB4      (15.12 ) 

3047

   Equity One 2002-3      (15.30 ) 

3049

   Equity One 2002-5      (20.67 ) 

3051

   Equity One 2003-2      24.99   

3053

   Equity One 2003-4      50.51   

3054

   Equity One 2004-1      54.77   

3057

   Equity One 2004-4      65.60   

3059

   Equity One 2005-1      59.20   

3063

   Equity One 2005-B      48.09   

3064

   Equity One 2005-4      61.44   

3068

   Equity One 2005-6      64.37   

3069

   Equity One 2006-A      48.50   

3086

   Fremont 2003-A      59.87   

3089

   Fremont 2004-B      62.28   

3168

   GSAMP Trust 2005-S2      (243.56 ) 

3186

   HOMEGOLD 1999-1      (91.19 ) 

3189

   LBMLT 2004-1      36.56   

3190

   LBMLT 2004-3      38.89   

3191

   LBMLT 2004-A      (181.90 ) 

3198

   MLMI, 1999-H1      (42.98 ) 

3199

   MLMI, Series 1998-GN3      (14.27 ) 

3239

   CWABS 2002-05      —     



--------------------------------------------------------------------------------

3240

   CWABS 2002-2      (10.79 ) 

3242

   CWABS 2002-BC2      (8.33 ) 

3246

   CWABS 2005-10      —     

3248

   CWABS 2005-8      —     

3249

   CWABS 2005-BC1      34.68   

3250

   CWABS 2006-01      —     

3251

   CWABS 2006-9      —     

3252

   CWALT 2004-01_CWALT 2004-01T1      20.48   

3254

   CWALT 2004-12CB      (52.91 ) 

3255

   CWALT 2004-16CB      (23.90 ) 

3256

   CWALT 2004-24CB      (19.02 ) 

3257

   CWALT 2004-27CB      (25.43 ) 

3258

   CWALT 2004-28CB      (21.67 ) 

3259

   CWALT 2004-J1      170.25   

3262

   CWALT 2004-J6      (48.79 ) 

3265

   CWALT 2007-4CB      (15.38 ) 

3268

   CWMBS 2002-17 ALT 2002-11      26.76   

3269

   CWMBS 2002-20 ALT 2002-12      13.91   

3270

   CWMBS 2002-24 ALT 2002-14      28.14   

3271

   CWMBS 2002-33 ALT 2002-17      2.95   

3272

   CWMBS 2002-35_CHL 2002-35      30.45   

3278

   CWMBS 2003-05 ALT 2003-1T1      13.04   

3279

   CWMBS 2003-09      27.93   

3285

   CWMBS 2003-31 ALT 2003-13T1      32.68   

3288

   CWMBS 2003-38 ALT 2003-17T2      23.22   

3289

   CWMBS 2003-39_CHL 2003-39      32.03   

3290

   CWMBS 2003-44_CHL 2003-44      6.90   

3291

   CWMBS 2003-47 ALT 2003-19CB      (36.05 ) 

3292

   CWMBS 2003-51 ALT 2003-20CB      (38.10 ) 

3296

   CWMBS 2003-J2_CHL 2003-J2      41.64   

3297

   CWMBS 2003-J5_CHL 2003-J5      18.08   

3298

   CWMBS 2003-J6_CHL 2003-J6      37.33   

3299

   CWMBS 2003-J7_CHL 2003-J7      23.86   

3301

   CWMBS 2004-HYB6_CHL 2004-HYB6      48.97   



--------------------------------------------------------------------------------

3302

   CWMBS 2005-10_CHL 2005-10      17.88   

3303

   CWMBS 2006-1_CHL 2006-1      96.68   

3307

   Popular 2007-A      47.95   

3313

   RAAC 2004-SP1      36.08   

3316

   RAAC 2005-SP3      13.54   

3317

   RAAC 2006-SP1      36.47   

3331

   RALI 2003-QS7      (57.13 ) 

3341

   RALI 2002-QS1      (8.01 ) 

3345

   RALI 2003-QS14      (24.23 ) 

3351

   RALI 2004-QS1      (44.63 ) 

3355

   RALI 2004-QS3      (104.31 ) 

3357

   RALI 2004-QS6      (47.28 ) 

3368

   RAMP 2002-RP1      (57.86 ) 

3369

   RAMP 2002-RP2      (98.66 ) 

3370

   RAMP 2002-RS1      23.46   

3375

   RAMP 2004-RP1      30.73   

3383

   RAMP 2005-SL1      31.60   

3393

   RAMP/RFSC 2001-RM2      (87.73 ) 

3394

   RFMSI 2003-S4      70.52   

3396

   RFMSI 2004-S5      40.86   

3398

   RFMSI 2005-S4      69.76   

3405

   SBMSI 2001-1      (33.68 ) 

3407

   SBMSI 2002-WMC1      (9.66 ) 

3457

   Equity One 1998-1      (25.23 ) 

3461

   Equity One 2002-2      (8.83 ) 

3462

   Equity One 2003-1      7.83   

3463

   Equity One 2004-2      51.55   

3465

   Equity One 2005-A      53.33   

3467

   Equity One 2006-B      43.92   

3499

   Golden National GNABS 98 GN1      (6.13 ) 

3500

   Golden Nat’l Series 1998-GN2      (90.08 ) 

3539

   WMALT 2005-6      12.56   

3540

   WMALT 2005-7      (17.64 ) 

3541

   WMALT 2005-8      12.29   



--------------------------------------------------------------------------------

3542

   WMALT 2005-9      6.02   

3543

   WMALT 2007-01      20.90   

3574

   Nomura 2007-S2      (71.47 ) 

3576

   CSFB 2004-FRE1      35.62   

3776

   MSMLT 2006-13ARX      8.53   

3780

   MSMLT 2007-6XS      9.58   

3786

   MSM 2006-17XS      9.10   

3794

   NMFT 2002-3      10.11   

3795

   MSM 2006-16AX      27.69   

3798

   NMFT 2005-2      29.99   

3800

   NMFT 2005-4      36.64   

3805

   NMI 2006-6      16.02   

3811

   MSM 2007-12      47.17   

3843

   SASCO 2002-9      (28.83 ) 

3844

   Saxon 99-2      (19.33 ) 

3848

   Saxon 00-2      (46.93 ) 

3851

   Saxon 01-1      (40.72 ) 

3852

   Saxon 01-2      (24.94 ) 

3875

   Thornburg Mortgage Securities      65.93   

3879

   Sequoia Mortgage Trust      36.76   

10645

   RAMP 2004-RS7      51.45   

10648

   RAMP 2004-RZ2      31.22   

10695

   RAMP 2005-EFC7      64.22   

10708

   RAMP 2005-NC1      62.82   

10840

   RAMP 2005-RS9      52.73   

10442

   RASC 2001-KS1      10.24   

10601

   RASC 2004-KS7      35.39   

10603

   RASC 2004-KS9      28.59   

10876

   RASC 2007-EMX1      57.47   

10882

   RFMSI 2005-S2      41.97   

10887

   RFMSI 2005-S7      38.55   

4975

   Citigroup Mortgage Loan Trust Inc.      10.73   

4709

   MARM 2004-5      42.96   

4715

   MARM 2005-2      43.19   



--------------------------------------------------------------------------------

4543

   MALT 2004-12      44.01   

4712

   MARM 2004-8      33.92   

4695

   FNBA 2004-AR1      43.30   

4713

   MARM 2004-9      41.65   

4704

   MARM 2004-14      14.49   

4702

   MARM 2004-11      44.27   

5145

   MARM 2005-3      —     

4546

   MALT 2004-3      0.72   

4730

   MASTR 2003-6      33.41   

4545

   MALT 2004-2      8.47   

4874

   BSALTA 2005-3      35.55   

4554

   MALT 2005-2      13.81   

4544

   MALT 2004-13      12.03   

42544

   2011-NC8      32.20   

4555

   MALT 2005-3      15.41   

5152

   RBSGC 2005-A      —     

4716

   MARM 2005-6      46.73   

4707

   MARM 2004-3      15.62   

41014

   Wells Fargo Corporate Trust Services      57.66   

4717

   MARM 2005-7      45.55   

4531

   MALT 2002-3      9.09   

4696

   MANA 2007-A2      17.22   

4680

   SEQ 2004-7      39.78   

42644

   Private—Other      45.30   

4885

   GSAA 2005-9      13.47   

4530

   MALT 2002-2      (32.14 ) 

4757

   CMLTI 2005-3      18.36   

4802

   Wells Fargo Bank, N.A.      0.91   

4706

   MARM 2004-2      30.70   

5053

   2004-WH14      24.03   

4640

   Bayview 2007-B      (129.46 ) 

4710

   MARM 2004-6      45.42   

4705

   MARM 2004-15      33.65   

4553

   MALT 2005-1      13.99   



--------------------------------------------------------------------------------

4708

   MARM 2004-4      38.77   

4759

   CMLTI 2006-AR3      (1.17 ) 

4736

   MASTR 2004-3      29.70   

42249

   Amalgamated Bank      52.28   

41494

   BART 2005-11      51.56   

4732

   MASTR 2003-9      13.07   

4556

   MALT 2005-4      28.18   

4678

   SEQ 2004-5      38.30   

4535

   MALT 2003-5      25.50   

4542

   MALT 2004-11      12.75   

4778

   DBALT 2005-AR2      28.62   

42643

   Private—Other      55.94   

4747

   NAAC 2005-AP2      (43.22 ) 

4641

   Bayview 2008-A      (55.20 ) 

5160

   Bank of America, N.A.      39.62   

4549

   MALT 2004-6      35.95   

4536

   MALT 2003-6      20.74   

4940

   SASCO 2004-18H      (1.51 ) 

4870

   BSALTA 2004-12      (23.75 ) 

4741

   MASTR 2004-9      41.12   

40235

   1999-D      44.33   

4896

   HVMLT 2004-10      43.15   

4692

   DMSI 2004-2      29.22   

5135

   2004-NC ARM 6      11.70   

4755

   PRIME 2006-1      (17.05 ) 

4758

   CMLTI 2005-5      24.68   

4644

   ARMT 2005-10      37.50   

40360

   The Bank Of New York Mellon      7.16   

4787

   Capstead Mortgage Corporation      14.77   

4973

   Credit Suisse First Boston      28.51   

4711

   MARM 2004-7      11.13   

40365

   The Bank Of New York Mellon      31.84   

4642

   ARMT 2004-5      16.12   

4756

   CMLTI 2004-HYB4      30.34   



--------------------------------------------------------------------------------

4685

   SEQ 2005-3      43.33   

40528

   Amalgamated Bank      39.30   

4683

   SEQ 2005-1      41.59   

5144

   CMLTI 2005-1      —     

4878

   BSART 2002-11      (2.71 ) 

4557

   MALT 2005-5      23.10   

41401

   CSFB 2005-8      59.92   

4629

   BAFC 2007-3      34.40   

5052

   2004-WH11      22.38   

4895

   HVMLT 2003-1      (2.63 ) 

4643

   ARMT 2005-1      (5.69 ) 

5048

   2003-WH23      32.44   

4800

   Wells Fargo Corporate Trust Services      32.29   

41465

   Citizens Bank      35.93   

4551

   MALT 2004-8      0.30   

4887

   GSR 2005-5F      24.11   

4872

   BSALTA 2004-6      (6.50 ) 

4415

   ZUNI 2006-OA1      36.45   

4153

   CMLTI 2007-SHL1      23.80   

4417

   HSBC BANK USA      53.62   

4258

   OOMLT 2000-1      69.23   

4190

   HALO 2007-AR1      (4.24 ) 

3868

   RAYMOND JAMES      24.51   

4433

   DB STRUCTURED PRODUCTS      7.17   

4254

   OMAC 2005-2      52.35   

4019

   AHMIT 2004-1      26.83   

3914

   CITIZENS BANK      26.22   

4470

   LEHMAN BROTHERS BANK WAREHOUSE (BNC)      —     

4460

   FMT 2003-7      (27.20 ) 

4468

   BNC/LEHMAN NEW      —     

3896

   KNBY      33.20   

3537

   CSFB 2003-10      17.88   

4038

   AMRESCO 1997-2      (59.27 ) 

4248

   MSML 2006-6AR      16.68   



--------------------------------------------------------------------------------

4366

   SASCO 2004-SC1      (76.54 ) 

4212

   HVMLT 2007-6      24.26   

3538

   WAMU 2003-S3      16.80   

4253

   OMAC 2005-1      51.81   

3867

   E*TRADE      25.15   

4377

   SASCO 2006-GEL3      16.61   

4206

   HOMESTAR 2004-6      55.62   

3508

   PNCMS 1999-10      (52.35 ) 

3501

   MGIC INVESTOR SERVICES CORP.      (41.30 ) 

4449

   REDDING BANK OF COMMERCE      (43.75 ) 

4383

   SBMS 1996-5      (8.65 ) 

3873

   WASHINGTON MUTUAL SEC. CORP.      28.80   

4203

   HOMESTAR 2004-3      66.51   

4388

   SBMS 1998-OPT2      (56.26 ) 

4205

   HOMESTAR 2004-5      69.16   

4445

   MRF ILLINOIS ONE, LLC      (54.39 ) 

4201

   HOMESTAR 2004-1      23.31   

3869

   CHARLES SCHWAB      18.38   

4097

   ARC 2001-BC1      (19.71 ) 

4259

   OOMLT 2000-5      (24.53 ) 

4225

   MALT 2006-3      (9.39 ) 

3547

   CHASE MANHATTAN MTG. CORP.      (89.54 ) 

4346

   SAIL 2005-1      99.76   

4387

   SBMS 1998-OPT1      (53.06 ) 

3516

   ACE 2005-SN1      (61.33 ) 

3727

   MASTR 2006-WMC4      —     

3725

   MASTR 2006-WMC3      —     

10752

   CMLTI 2007-SHL1      —     

5286

   DBALT 2007-3      —     

10025

   DBALT 2006-AR2      24.03   

10771

   2005-WH32      27.24   

10688

   BAFC 2005-8      74.66   

4502

   SAIL 2003-BC11 SSA      101.64   

10686

   BAFC 2005-5      70.72   

4893

   GSR 2007-HEL1      (93.27 ) 

10541

   RFSC 2003-RM2      40.60   

10584

   2003-WH30      80.64   



--------------------------------------------------------------------------------

SCHEDULE VI

AMORTIZATION PERCENTAGE

 

Month3

   Percentage  

1

     100.00 % 

2

     98.80 % 

3

     97.60 % 

4

     96.40 % 

5

     95.30 % 

6

     94.20 % 

7

     93.10 % 

8

     92.00 % 

9

     90.90 % 

10

     89.90 % 

11

     88.90 % 

12

     87.80 % 

13

     86.80 % 

14

     85.80 % 

15

     84.90 % 

16

     83.90 % 

17

     83.00 % 

18

     82.00 % 

19

     81.10 % 

20

     80.20 % 

21

     79.30 % 

22

     78.40 % 

23

     77.50 % 

24

     76.60 % 

25

     75.70 % 

26

     74.90 % 

27

     74.00 % 

28

     73.20 % 

29

     72.40 % 

30

     71.60 % 

31

     70.80 % 

32

     70.00 % 

33

     69.20 % 

 

3  Starting with November 2013.



--------------------------------------------------------------------------------

34

     68.40 % 

35

     67.60 % 

36

     66.80 % 

37

     66.10 % 

38

     65.40 % 

39

     64.60 % 

40

     63.90 % 

41

     63.20 % 

42

     62.50 % 

43

     61.80 % 

44

     61.10 % 

45

     60.50 % 

46

     59.80 % 

47

     59.10 % 

48

     58.50 % 

49

     57.80 % 

50

     57.20 % 

51

     56.60 % 

52

     55.90 % 

53

     55.30 % 

54

     54.70 % 

55

     54.10 % 

56

     53.50 % 

57

     52.90 % 

58

     52.30 % 

59

     51.70 % 

60

     51.20 % 

61

     50.60 % 

62

     50.00 % 

63

     49.50 % 

64

     48.90 % 

65

     48.40 % 

66

     47.90 % 

67

     47.30 % 

68

     46.80 % 

69

     46.30 % 

70

     45.80 % 

71

     45.30 % 

72

     44.80 % 